Case 21-04731   Doc 16   Filed 06/17/21 Entered 06/17/21 15:34:01   Desc Main
                          Document     Page 1 of 37
         Case 21-04731             Doc 16         Filed 06/17/21 Entered 06/17/21 15:34:01                               Desc Main
                                                   Document     Page 2 of 37


Debtor Name   Meathead Restaurants, LLC                                                Case number 21-47431




    17. Have you paid any bills you owed before you filed bankruptcy?                                                        U        t!    U
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                          U        r
                                                                                                                                      L     U
                                                                                                                                            U



              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                               $ 1,676,807.0
         This amount must equal what you reported as the cash on hand at the end of the month in the previous
         month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
         Attach a listing of all cash received for the month and label it Exhibit C. Include all
         cash received even if you have not deposited it at the bank, collections on
         receivables, credit card deposits, cash received from other parties, or loans, gifts, or
         payments made by other parties on your behalf. Do not attach bank statements in
         lieu of Exhibit C.
         Report the total from Exhibit C here.                                                         $_1,061,400.(
    21. Total cash disbursements
         Attach a listing of all payments you made in the month and label it Exhibit D. List the
         date paid, payee, purpose, and amount. Include all cash payments, debit card
         transactions, checks issued even if they have not cleared the bank, outstanding
         checks issued before the bankruptcy was filed that were allowed to clear this month,
         and payments made by other parties on your behalf. Do not attach bank statements
         in lieu of ExhibitD.
                                                                                                      -$_1,086,913.(
         Report the total from Exhibit D here.

    22. Net cash flow
         Subtract line 21 from line 20 and report the result here.
                                                                                                                            + $ -25,513.00
         This amount may be different from what you may have calculated as net pro fit.

    23. Cash on hand at the end of the month
         Add line 22 + line 19. Report the result here.
         Report this figure as the cash on hand at the begThning of the month on your next operating report.
                                                                                                                            --- _________
                                                                                                                                  1,651,294.(
                                                                                                                                  _________
         This amount may not match your bank account balance because you may have outstanding checks that
         have not cleared the bank or deposits in transit



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it ExhThit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                         $ 115,649.00
               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                              page 2
         Case 21-04731              Doc 16        Filed 06/17/21 Entered 06/17/21 15:34:01                                    Desc Main
                                                   Document     Page 3 of 37

Debtor Name Meathead Restaurants, LLC                                                      Case number 21-47431




             4. Money Owed to You
         Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
         have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
         Identify who owes you money, how much is owed, and when payment is due. Report the total from
         Exhibit F here.
    25. Total receivables                                                                                                          $    35,353.00
               (Exhibit F)



             5. Employees
    26. What was the number of employees when the case was filed?                                                                             161

    27. What is the number of employees as of the date of this monthly report?                                                                175




             6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?                                    $         0.00

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                                0.00

    30. How much have you paid this month in other professional fees?                                                              $         0.00

    31. How much have you paid in total other professional fees since filing the case?                                             $         0.00




            7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                       .?olumnA                      ICOIUhB
                                                                      COlUñiiB           ..:               nhC
                                                                                                           nhC ............
                                          ojeótd.                - Actual.                          FDifføienoG

                                        Copy fines 3547 from:         Copy. lines 202of             ,ubfractCoktrnhB
                                                                                                      ubfractCoktrnhB
                                        the previous months           this report.   .              from   ColumrtA.
                                        rpnnrt.
                                        rpnnrt
                                         l,177,5l4.0             -    $ 1,061,400.0                 $ 116,114.00
    32. Cash receipts
                                         1,159,270.0             -    $ 1,086,913.0                     72,357.00
    33. Cash disbursements                                                                          $


    34. Net cash flow                   $_18,244.00                   $ -25,513.00              =   $_43,757.00


    35. Total projected cash receipts for the next month:                                                                          $   1,168,920.0

    36. Total projected cash disbursements for the next month:                                                                    - $ 1,197,126.0

   37. Total projected net cash flow for the next month:
                                                                                                                                  = $_-28,206.00




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                                page 3
         Case 21-04731             Doc 16         Filed 06/17/21 Entered 06/17/21 15:34:01                    Desc Main
                                                   Document     Page 4 of 37

Debtor Name Meathead Restaurants, LLC                                                  Case number 21-47431




             8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

         38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

         39. Bank reconciliation reports for each account.

     J 40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

    U 41. Budget, projection, or forecast reports.

    U 42. Project, job costing, or work -in -progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                page 4
Case 21-04731   Doc 16   Filed 06/17/21 Entered 06/17/21 15:34:01   Desc Main
                          Document     Page 5 of 37




                             Exhibit C
Case 21-04731                        Doc 16                                Filed 06/17/21 Entered 06/17/21 15:34:01                                                                      Desc Main
                                                                            Document     Page 6 of 37



                                                                                                                                                           g.0.0                   C)
     c)
     C    tO                  lO 0                      OC)a'o C                                                     0                      C                                      )'o<
                              0_                                                               0)

                                                                           ;                                                                    0                0                      Ia))                            '   D
                                     g
                                                                                          ;)
                                                                                                                                                0.
                                                                                                                                                                                                                            w
                          0

                                                     C                                                               1-
                                                                                                                                                                               (J-
                                                                                                                     z                                                                                             )        U)
                                                                                                                                                                                                                  C)
                                                                                                                                                                                                                  0)
                                                                                                                     a                                                                   a
                                                                                                                                                                  1(1
                                                                                                                                                                                         =              0         -n
                                                                                                                                                                 009                                    0
                                                                                                                                                                                                                  0
                                                                                                                                                                                                        0


                                                                                                                                                                                                                  CD
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                  '4,




                696')                                           0)             69                      010369            in                                   0)69             0)69              0)
                                                                                                                                                                               -.                -'     01
                                                                                                                                                                               "Jo)
                                                                                                                                                                               00                a
                                                                 0
                                                                -J             _3
                                                                                                                         -4                                   F)3;-
                                                                                                                                                              010
                                                                                                                                                                               ao                "4
                                                                                                                                                                                                 '-4    Ca
                0101                                            01
                                                                0              0to                     0063
                                                                                                       0 "30
                                                                                                                         -3
                                                                                                                           0
                                                                                                                                                              0           4    001               0
                    0)        0)69                  69                         0)                      69010)            69       09                 6')     0169              0)69          69


                                                     0-
                                                                                                                                                                               oo
                                                                                                                                                                               0-4               0
                                                                                                                                                                                                   .
                                                                                                                                                                                                       a
                                                                                                       -1690             Pt
                                                                                                                         a
                                                                                                                                  (0                                           -'0           -'        Ca
                    o         iDO)                  -'                         0                       Wa 0
                         in                                 010)                                       63690)            CO                                                    6969          69

                                                                (003
                         :4
                         C)
                                                                                                       "4691,)
                                                                                                       01-I (0
                                                                                                                         a
                                                                                                                         0                                                    'H
                                                                                                                                                                              00
                                                                                                       6900
                                                                                                       (40                                                   6)10
                                                                                                                                                                                             0
                                                                                                                         01                                                    -'a           -J              'C
                    69                                      09                       69696969696969    69010)            0)                                  0101

                                                            -                                              -3            0                                   001
                    00                                      (0                       (0lOb
                                                                                     0690006969
                                                                                           a -                           0
                                                            C,)
                                                            a                        0100t0t004       (400               0                                   00                                        -'-I

                                                          6969                                        Olin               Olin          69                    69in

                                                          69-3                                                        !a(                                    ('3
                                                                                                                                                             -tO)
                                                          03
                                                          -& 0                                        a                  00
                                                                                                                         04
                                                                                                                                       -W
                                                                                                                                       0
                                                                                                                                       0                     00
                                                                                                                                                             0169              Ij            :
                                                                                                                                                                                                       Li
                                                                                                                         0(0           0                     o0
                    01                   0)                 69                                        0)6969             0)                                  MO)              690)           09

                                                                                                                                                                              0  a
                                                            -4                                                           0                                                    00
                                                                                                                                                                              00 0
                    'O
                    0
                                         -4
                                         00                 tt)
                                                            04
                                                                                                      00
                                                                                                      0069a              0                                                                   -i

                                                            0                                         (0010            -I
                               01                  Ct)      69                                        intl          690)        in                                            690)           0')


                                                    C
                                                            (-4                                       (4                                                                      -40
                                                                                                                                                                              00         0a
                                                                                                                                to
 0
                                                                                                      690           00           0                                                                           a
                               0)                  (0       a                                                       00          -.
               in                                                    it)    03                        0)6901          in                                   696901             6901           69
                                                                                                                                                                                                       0)

                                                                     ('3
                                                                            0                         0                                                                       -Ito           a               a
               a                                                     -&                                    0)01       to                                     069
                                                                     (0     (0                        (0-) -4
                                                                                                                                                           000       -4       0O 0                           a
                                                                                                                                                           (403)0             6) 0           0              'C
                                                            6')            in                         (06969          69                                     6969             0)69           01

                                                            0)
                                                            a               00                        0               0                                      to
                                                                                                                                                             OW
                                                            0                0                                        0                                      o a
                                                                                                      a o       0     a                                      (00                             a
                                              69           69              69                         696969          69(0             69                    690)
                                                                                                      F,) -&
                                              !"
                                              a
                                                           ,0
                                                           vt              0                          00<,)            0
                                                                                                                       -Pt             a                     00
                                                                                                                                                             o
                                              -4                                                      0003
                                                                                                      0"-)            tOO
                                                                                                                      00               00                    00W
                                                                                                                                                             0 "4             tO             0
               Mit)                                690)69                  69                         69010)          0)                                     Olin             (069           in


(0             0-'                                 )0o.'-4                 0                                          0                                      ao                          $
0                                                                                                                     69
                                                                                                                      0                                      00
                                                                                                                                                             a o              001            0
                                                                                                                      61        it')            It)          690)

                                                                                                                      a                                     hi
                                                                                                                                -&              '-3         063
                                                                                                                      -4        (.3             o           aa
                                                                                                                                                            00                                         11
                                                                                                                      -3        (-3
Case 21-04731                       Doc 16       Filed 06/17/21 Entered 06/17/21 15:34:01                                                                             Desc Main
                                                  Document     Page 7 of 37


                                                                                                                                              ;SJ   wg1w
                                                                                                                                                    IUI:
                0                       a                                        g
                                                           '                                                                                         C                                 C.

            c        o'.,00                            =

                                    g                                                                                    a
                                                                                                                                                                                             :




                                                                                                                                                     a                  0              r
                                                                                                                                                                                             ::"
                               In




                                                                                                 z                                                                                               U)
                                                                                                                                                                                       C,

                                                                                                 a.

                                                                                                                                                                  =                     T1




                                                                                                                                                                                       £
                                                                                                                                                                                       En
                                                                                                                                                                                       C,

                                                                                                                                                                                       0
                                                                                                      In                           0)0)1?)           laIfl             0)
                                                                                                                                                                        a
                                                                                                                                                     00)
                                                                                                      N                            -3$                                 .
                                                                                                      N
                                                                                                      a                            003 0
                                                                                                                                   NM a             N
                                                                                                                                                        -4   0)
                                                                                                                                                             0)
                                                                                                                                                                        a
                                                                                                                                                                        0
                                                                                                                                                                             a 'C 01


      It,                                              GE      wIn m   laIn In                        0)                             0)11)          WIn                (A
                                                                                                                                                                             En
                                                                                                                                                                             0)
                                                       ma
                                                       o OM.)En 01)0                 to
                                                                                     0-)
                                                                                                                                     a              00                 0
                                                                                                                                      ION           ICC
                                                       0 00
                                                       o    a a-. 0
                                                          000000                     140)01
                                                                                                      10
                                                                                                      01                             a0,            am                 En
                                                                                                                                                                       o     toa
                                                       o apoMMo,co                   o -. 0
                                                                                     ($00             0                              01-1                              0     aD
                                                                                     0,09 In          0)0)         In                (no)           0)       (0        0)



                                                  50                                 50    10)        )04                              a
                                                  0)
                                                  0                                  tO 10 0          10-4          10
                                                                                                                    0)
                                                                                                                                      0M
                                                                                                                                     -0)
                                                                                                                                                    a?)
                                                                                                                                                    .101               0.4   14'C
                                                                                                                                                                             a
(alIt)          In        In                                                                          0)                             (00)           MM                 0)


01
                                                                                      aM              a                               .4.4            o
                a         -.                           0
                                                                                     IC
                                                                                     oaa              3"
                                                                                                      0
                                                                                                                                     'C             0 w                o          a
                                                                                                                                          0         $                  0)    N.
                                                                                                      En                             00)            0                  (0

                                                                                     I    laG)        0)     1?)             It)     090)           laIn              0)
                                                                                                                                                    a                  a
0)
                                                                                     N   a                                                          o)a                U)    Eno
                                                                                     a (00            0.
e0                                                                                   10001
                                                                                     1000)
                                                                                     0010             -J     0)              a       an,            (001              a
laO)                      0)                                                         090) In          0)                           GEInIt)          100)              GE
                                                                                                                                                    a                 a
a                                                                                                                                                             .       it,    00
                                                                                     00                                                                                      '0
                                                                                                                                                    0o
                                                                                                      0)
                          -                                                          Ma
                                                                                     0 -J 0
                                                                                            En        0
                                                                                                                                     (JIG)
                                                                                                                                     (ON
                                                                                                                                                             Ol       0)
                                                                                                                                                                      0)     Na.
                                                                                     aaa
It,                  In                                                              laIn It)

to

.4                   (0
                                                                                     a-.
                                                                                     0010
0)



                                                                                     a      (U
0                                                                                    4    ION     Np'              3"
                                                                                                  00
                                                                                                  00)              .S                to-.           b
                                                                                                                                                    o
                                                                                                                                                                      10

                                                                                                                   0                 (00            a-.a
                                                                                                                                                                      0)         'C
                                                                                     000          100              'C                )0..1                            0
                                                                                                                                                                      10
                                                                                                                                                                             a
                                            Go
                                                                                                                                     In             090)              69


                                                                                                                                                    'Ca                 1

                                                                                                                                                                      C?)    aD
                                                                                     -4
                                                                                     -1,
                                                                                     0)
                                                                                     0
Case 21-04731   Doc 16   Filed 06/17/21 Entered 06/17/21 15:34:01   Desc Main
                          Document     Page 8 of 37




                              Exhibit D
   Case 21-04731      Doc 16     Filed 06/17/21 Entered 06/17/21 15:34:01           Desc Main
                                  Document     Page 9 of 37

Date Paid                    Payee                              Purpose                 Amount
  5/4/2021 Aetna Medical Insurance                   Insurance Benefits             $      7,676.50
5/28/2021 Alarm Detection Systems                    Security                       $       815.47
 5/12/2021 Alpha Baking Company                      Cost of Goods                  $      5,759.03
5/14/2021 Alpha Baking Company                       Cost of Goods                  $      5,774.47
5/21/2021 Alpha Baking Company                       Cost of Goods                  $      5,852.32
5/28/2021 Alpha Baking Company                       Cost of Goods                  $      5,632.26
5/10/2021 Alsco                                      Linen Rental                   $      1,479.93
5/10/2021 Alsco-LSTL                                 Linen Rental                   $        655.29
5/21/2021 Ameren IL                                  Electric                       $       209.91
5/28/2021 Ameren IL                                  Electric                       $      1,862.86
5/28/2021 American Pest Control                      Pest Control                   $       110.00
  5/3/2021 AT&T                                      Phone/Internet                 $       174.52
5/28/2021 Automatic Icemakers                        Ice Machine Lease              $       165.00
5/27/2021 AutomaticDoor Authority                    Drive Thru Repair              $     3,595.85
5/20/2021 Bill's Key & Lock Shop, Inc                Door Repair                    $       290.00
5/10/2021 Brian Landstrom                            Reimburse for Shipping Costs   $       105.40
5/10/2021 C150-lI 709 S Main LLC                     Rent                           $     8,007.45
  5/3/2021 Chase Bank                                Bank Fees                      $        75.32
5/10/2021 CH Retail Fundi/Chicago Lake Bluff LOTIV   Rent                           $     8,725.75
5/10/2021 City of Bloomington Sales Tax              Sales Tax                      $     2,518.22
5/17/2021 City of Bloomington Sales Tax              Sales Tax                      $     2,494.15
5/28/2021 City of Bloomington Water                  Water Bill                     $       252.51
5/10/2021 City of Champaign Sales Tax                Sales Tax                      $     3,156.47
5/17/2021 City of Champaign Sales Tax                Sales Tax                      $     3,068.89
5/27/2021 City of Chicago                            Business License Renewal       $     1,190.00
5/27/2021 City of Chicago Sales Tax                  Sales Tax                      $       770.35
5/17/2021 City of NapeMlle Electric                  Electric                       $     1,032.92
5/13/2021 City of Naperville Sales Tax               Sales Tax                      $       995.95
5/24/2021 City of Naperville Sales Tax               Sales Tax                      $       956.19
5/28/2021 CK Brush                                   Maintenance                    $       120.00
5/28/2021 Coca-Cola North America                    Service/Repairs                $       600.10
  5/1/2021 Colonial Life                             Insurance Benefits             $       589.94
5/13/2021 Colonial Life                              Insurance Benefits             $       589.94
  5/2/2021 Comcast                                   Internet                       $       300.48
  5/4/2021 Comcast                                   Internet                       $       306.70
  5/6/2021 Comcast                                   Internet                       $       100.37
5/16/2021 Comcast                                    Internet                       $        99.63
5/24/2021 Comcast                                    Internet                       $       152.78
5/26/2021 Comcast                                    Internet                       $       196.38
S/29/2021 Comcast                                    Internet                       $       250.49
  5/6/2021 Comed                                     Electric                       $       703.42
5/21/2021 Comed                                      Electric                       $       839.06
5/10/2021 Convergent Retail Solutions                Drive Thru Repair              $       531.46
5/10/2021 Cozzini Bros, Inc                          Knife Service                  $       165.00
5/28/2021 Cozzirii Bros, Inc                         Knife Service                  $        45.00
5/28/2021 CSC                                        Mail Forwading                 $       271.32
  Case 21-04731        Doc 16    Filed 06/17/21 Entered 06/17/21 15:34:01   Desc Main
                                 Document      Page 10 of 37

5/28/2021 Culligan of Crystal Lake               Water Softner Rental       $        70.50
5/10/2021 Culligan Water Conditioning            Water Softner Rental       $        30.00
5/28/2021 Culligan Water Conditioning            Water Softner Rental       $        30.00
5/10/2021 Dreamspace Munster, LLC                Rent                       $    12,863.80
5/10/2021 DTAT Enterprises, Inc                  Rent                       $    11,746.17
5/26/2021 Facebook                               Recruiting                 $       140.00
5/12/2021 Fifth Third Bank                       Bank Fees                  $     1,443.31
5/17/2021 Fox Valley Fire and Safety             Fire Inspection            $     1,227.78
5/10/2021 FW IL -Riverview Plaza, LLC            Rent                       $    12,047.50
5/28/2021 Getz Fire Equipment                    Fire Inspection            $       252.81
5/25/2021 GFC Leasing WI                         POS Leases                 $     2,935.49
5/10/2021 GIS Benefits                          Insurance Benefits          $     5,740.80
 5/3/2021 Gordon Food Service                   Cost of Goods               $     6,343.37
 5/5/2021 Gordon Food Service                   Cost of Goods               $    35,491.30
 5/6/2021 Gordon Food Service                   Cost of Goods               $    21,533.62
 5/7/2021 Gordon Food Service                   Cost of Goods               $     8,791.09
5/10/2021 Gordon Food Service                   Cost of Goods               $     7,227.67
5/11/2021 Gordon Food Service                   Cost of Goods               $    28,693.63
5/13/2021 Gordon Food Service                   Cost of Goods               $    24,012.74
5/14/2021 Gordon Food Service                   Cost of Goods               $     8,290.87
5/17/2021 Gordon Food Service                   Cost of Goods               $     8,716.15
5/18/2021 Gordon Food Service                   Cost of Goods               $    31,106.37
5/20/2021 Gordon Food Service                   Cost of Goods               $    24,851.34
5/21/2021 Gordon Food Service                   Cost of Goods               $     8,323.66
5/24/2021 Gordon Food Service                   Cost of Goods               $    10,488.60
5/25/2021 Gordon Food Service                   Cost of Goods               $    33,011.63
5/26/2021 Gordon Food Service                   Cost of Goods               $       188.57
5/27/2021 Gordon Food Service                   Cost of Goods               $    22,591.31
5/28/2021 Gordon Food Service                   Cost of Goods               $     7,840.55
  5/4/2021 Groot Industries                     Trash Removal               $       936.43
  5/1/2021 Illinois Department of Revenue       Sales Tax                   $    24,186.00
  5/4/2021 Illinois Department of Revenue       Sales Tax                   $     4,971.01
  5/7/2021 Illinois Department of Revenue       Sales Tax                   $    18,552.01
5/10/2021 Illinois Department of Revenue        Sales Tax                   $     4,971.01
5/17/2021 Illinois Department of Revenue        Sales Tax                   $    18,552.01
5/19/2021 Illinois Department of Revenue        Sales Tax                   $     4,425.98
5/24/2021 Illinois Department of Revenue        Sales Tax                   $    13,581.00
  5/3/2021 Indeed                               Recruiting                  $       355.21
5/10/2021 Indeed                                Recruiting                  $       572.71
5/14/2021 Indeed                                Recruiting                  $       545.96
5/18/2021 Indeed                                Recruiting                  $       548.84
5/20/2021 Indeed                                Recruiting                  $       556.54
5/21/2021 Indeed                                Recruiting                  $       567.96
5/24/2021 Indeed                                Recruiting                  $       562.23
5/26/2021 Indeed                                Recruiting                  $       547.71
 5/1/2021 Indiana Department of Revenue         Sales Tax                   $     5,833.75
5/10/2021 IRC Retail Centers                    Rent                        $     4,301.48
  Case 21-04731        Doc 16      Filed 06/17/21 Entered 06/17/21 15:34:01       Desc Main
                                   Document      Page 11 of 37

5/10/2021 Jose Cazares                             Manual Employee Check          $       367.08
5/10/2021 Lake County Treasurer                    Property Tax                   $       701.62
5/10/2021 Landstrom Consulting, LLC                Accounting Services            $     7,500.00
5/17/2021 Landstrom Consulting, LLC                Accounting Services            $     2,500.00
5/28/2021 Landstrom Consulting, LLC                Accounting Services            $     2,500.00
5/10/2021 Lederman San Rafael LLC                  Rent                           $     9,398.64
 5/5/2021 LQD                                      Loan Interest                  $    21,981.94
5/12/2021 LQD                                      Loan Interest                  $    21,981.94
5/19/2021 LQD                                      Loan Interest                  $    21,981.94
5/26/2021 LQD                                      Loan Interest                  $    21,981.94
5/10/2021 Mahoney Environmental                    Grease Removal                 $       240.00
5/17/2021 Mahoney Environmental                    Grease Removal                 $       168.00
 5/4/2021 Mattex Service Co, Inc                   Maintenance                    $       262.20
 5/5/2021 Mattex Service Co, Inc                   Maintenance                    $     1,843.84
 5/7/2021 Mattex Service Co, Inc                   Maintenance                    $     1,685.00
5/26/2021 Mattex Service Co, Inc                   Maintenance                    $       564.00
5/10/2021 Mept Springbrook LLC                     Rent                           $    10,381.27
5/10/2021 Mept Stony Creek, LLC                    Rent                           $     9,262.00
5/17/2021 Midwest Electrical Appliance Services    Maintenance                    $     1,194.40
5/17/2021 Military Veteran Plumbing                Maintenance                    $       276.00
5/18/2021 NCR Corporation                          POS Fees                       $     1,996.14
5/14/2021 NPN 360                                  Marketing Materials/Uniforms   $       640.00
5/17/2021 NPN 360                                  Marketing Materials/Uniforms   $     1,213.47
5/25/2021 NPN 360                                  Marketing Materials/Uniforms   $       519.54
5/28/2021 NPN 360                                  Marketing Materials/Uniforms   $       401.18
5/10/2021 NuCo2 LLC                                CO2 Rental/Gas                 $     1,144.06
5/17/2021 NuCo2 LLC                                CO2 Rental/Gas                 $       256.78
5/10/2021 PCM Technologies                         Music                          $     1,253.76
5/10/2021 Pinpoint Maintenance, Inc               Window Cleaning                 $       165.00
5/17/2021 Pinpoint Maintenance, Inc               Window Cleaning                 $       185.00
5/28/2021 Pinpoint Maintenance, Inc               Window Cleaning                 $       280.00
 5/4/2021 Public Storage                          Storage                         $       309.00
 5/5/2021 Public Storage                          Storage                         $       127.00
 5/3/2021 R. Rentals LLC                          Parking                         $       200.00
 5/3/2021 Reinhart                                Mowing/Landscape                $       656.00
5/10/2021 Republic Services                       Trash Removal                   $     2,052.17
5/10/2021 Rose Pest Solutions                     Pest Control                    $       157.00
5/10/2021 Rose Pest Solutions Hammond             Pest Control                    $       130.00
5/10/2021 Scott Bailey                            Reimbursements                  $       802.53
5/28/2021 Securitas Electronic Secruity Inc       Security                        $       114.00
 5/6/2021 Servcorp                                Office Rent                     $     3,623.87
5/10/2021 Shoes for Crews LLC                     Shoe Program                    $        56.27
5/28/2021 Shoes for Crews LLC                     Shoe Program                    $       258.09
5/10/2021 Shops at Flint Creek Propco, LLC         Rent                           $     6,398.33
5/25/2021 Society Insurance                       Property/Work Comp Insurance $       16,763.25
5/10/2021 Staples Buisness Advantage              Chemical/Office Supplies     $        2,163.78
5/28/2021 Staples Buisness Advantage              Chemical/Office Supplies     $        2,857.05
        Case 21-04731   Doc 16     Filed 06/17/21 Entered 06/17/21 15:34:01   Desc Main
                                   Document      Page 12 of 37

   5/14/2021 TapMango                              App/Loyalty Program        $       2,457.00
   5/10/2021 The Safe Dining Association           Employee Training          $         497.00
   5/28/2021 The Safe Dining Association           Employee Training          $         129.00
    5/6/2021 Uncle Bill's Self Storage             Storage                    $          82.00
   5/11/2021 Village of Lake Bluff                 Sales Tax                  $         857.04
   5/17/2021 Village of Lake Bluff                 Sales Tax                  $         785.69
   5/28/2021 Village of Lake Bluff                 Alarm Permit               $          25.00
   5/17/2021 Village of Oak Lawn                   Business License Renewal   $         165.00
   5/10/2021 Village of Willowbrook                Sales Tax                  $         501.86
   5/17/2021 Village of Willowbrook                Sales Tax                  $         527.43
   5/21/2021 Vonage Business                       Telephones                 $         492.29
   5/10/2021 Willow Festival Regency, LLC          Rent                       $      12,802.89
   5/10/2021 Willowbrook Town Center LLC           Rent                       $     10,079.34
   5/10/2021 Yasmin Diaz=Capistran                 Manual Payroll Check       $        427.71
   5/17/2021 Yellow Web Monkey                     Website Service            $        755.00
    5/6/2021 Heartland Payroll Processing          Payroll                    $    173,294.58
   5/20/2021 Heartland Payroll Processing          Payroll                    $    180,587.68
   5/24/2021 Heartland Payroll Processing          Payroll                    $      1,088.07

Total                                                                         $   1,086,913.18
Case 21-04731   Doc 16   Filed 06/17/21 Entered 06/17/21 15:34:01   Desc Main
                         Document      Page 13 of 37




                              ExhibitE
     Case 21-04731                                          Doc 16                        Filed 06/17/21 Entered 06/17/21 15:34:01                                                                                             Desc Main
                                                                                          Document      Page 14 of 37


                  wwwww---
 o ODD 00000000000000000000000000 0Oc,c
 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 -

 000OD000000O000000000O0000000
 I       I       I       I    I        I       I        I        I
                                                                  >       I           I       I             I       I       I            I        I           I       I        I        I    I    I        I       I       I       I           I        I        I




                                                                                                                                                                                                                                                                          .Z

 0 0 0 0 0 NJ                                  NJ   NJ       NJ
                                                                      WWWWNJNJNJNJNJ0000o0o0004
                                                                      I-          I-                       NJ   NJ          NJ   NJ NJ       ..           .                .       .        NJ NJ         NJ   NJ          NJ
                                                                                                                                                                                                                           NJ   NJ
                                                                                                                                                                                                                                NJ NJ               NJ       NJ
                                                                                                                                                                                                                                                                           -

                                                                                                                                                                                                                                                                           3
                                                                                                                                                                                                                                                                          It

                                                                                                                                                                                                                                                                          0
     < < < < .( <<<<<<< < <<< << << < <<<< << <<                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                          n

                                                                                                                                                                                                                                                                          CD




WWW00000000NJNJNJNJNJ>         0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 I- 0
                             I-




NJNJNJNJNJWWWw000000
O
0 00 00 00 00 .0 0 0 0 0 0 0 0 0
     I       I                                                       I
                     I             I       I                                      I       I       F    I        I       I        I   I       I        I           I                I        I-   J-   I-       l       I                   l        I       I




                                 0 0 0 0 0 0 0 0 0 0 0 0 0 0 -
                                           .        .        -
                                                                 ..  = C
                                                                     .        .           -       .
                                                                                                                                                                                                                                           .                .




NJ   NJ      NJ      NJ      NJ   l-       N.       I-       I-      I- W I-                      -    NJ NJ
                                                                                                       NJ NJ            NJ       NJ NJ       i-       I-          NJ      NJ       NJ       NJ NJ NJ NJ                NJ          0 0 0 0                                0
                                                                                                                                                                                                                                                                     n
                                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                                     >0
                                                                                                                                                                                                                                                                     -<   C-,


                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                          D)

- - -.. .-      - - - - - - - -   - - -S -      - - - 1U,U,tJlUlU,
                                                       - -S -
NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ
                                                                                                                                                                                                                                                                          I -I-




-5-. 5__ 5.__ __5 5.- 5- 5_S
                      _5__ __5 -5- __5 55                                                                                            55
                                                     _5 _5 5
NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ
00000000000000000000000000000000
NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ
                                                                                                                                                                                                                                                   5-,




                                                                                                                                                                                                                                                                          In
                                                                                                                                                                                                               n Ui In Ui                          Ui Ui                  0
                                                                                                                                                                                                                                                                          0
00000000000000000000000000000000
NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ
                                                                                                                                                                                                                                                                          CD




_5_ 55_      5-      5_
                             WWCOWWWWOOW
                                  __. 5-. _5                 5-
NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ
00000000000000000000000000000000
NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ
                                                                              5-s         5-.     5_   -                                                                                              -                        -
                                                                                                                                                                                                                                   J-Sj_5J-4
                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                          C
                                                                                                                                                                                                                                                                          CD

                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                          Di

                                                                                                                                                                                                                                                                          CD




    WDWPWWWQWIDIDJU1NJW
          NJbCOOm0NJNJOOOOCONJ
WnNJInQOWW0NJNJ00QWNJNJ.
                                  NJ                I-               I-                           I-   l-                                    I-       I-                  I-       I-       NJ   I-   I-                        NJ                 I-       l-
      Case 21-04731                              Doc 16    Filed 06/17/21 Entered 06/17/21 15:34:01                                                                            Desc Main
                                                           Document      Page 15 of 37

0 0 0 0 0 0 0
0000000r)                                                     0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
                                                      o
0000000
o o 0 0 0 0 0
                                                      -I
                                                              I


                                                                0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
                                                                  D
                                                              0 0 0 0
                                                                          I    I    I     I     I    I




                                                                      0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
                                                                                                                  I           I    I    I     I        I    I        I     I       I        I     I            I    I




I      i




00000W(.D
OVJW-DW
.      .




   40WWNJ
                  i

                  .
                          i


                          NJ
                                i


                                NJ
                                      i


                                      I-
                                            i-
                                            I-
                                                      0
                                                      -       000WWW0000OOj
                                                                    C O CI O m 0i '.J -4 -J .4 .J 00 00 00 00 00 00 00 00




                                                                    NJNJNJNJNJNJJNJNJ
                                                              000000Q
                                                 0            NJ
                                                                      00000O00QQO00
                                                                       W W W W w
                                                                      NJ      NJ   NJ    NJ         NJ        NJ          NJ
                                                                                                                                  wwwwomau,u,u,
                                                                                               F-                                                                    -'
                                                                                                                                      00NJNJ NJNJNJ
00(0000W
                                                                                                                                                                                                           '




                                                              (Ø0Q00oJU,O0
    U,U1U1.
       j      j                             j

                                                                                                               -                  00   00    00   00                                                  U)   U)      U)
NJWNJW
C0WO0W
 NJNJ0WW
Ui     NJ     Ui          00    .     (0 Ui                   000000000000o00000000
                                                              Ui      .       0 0
                                                                              NJ
                                                                                I-       (0
                                                                                                    I-
                                                                                                     .4
                                                                                                              I-
                                                                                                              .
                                                                                                                          I-
                                                                                                                          00      NJ
                                                                                                                                       I-
                                                                                                                                       Ui
                                                                                                                                             I-
                                                                                                                                             NJ
                                                                                                                                                  I-
                                                                                                                                                  .        (A
                                                                                                                                                                I-        NJ
                                                                                                                                                                          NJ       00
                                                                                                                                                                                           NJ
                                                                                                                                                                                           I-
                                                                                                                                                                                                 I-
                                                                                                                                                                                                 00
                                                                                                                                                                                                      NJ
                                                                                                                                                                                                      0    I- I-
                                                                                                                                                                                                           (0 U,




U,U,
--
                          U1UiU1                             U,U,U,U,U,U,U,U,UiuiU,uiU,U,U,jij,
00-Ui00
55-5-- -S
              U,
                          NJ
                                            U
                                                             W00UiUiOOWOOU,W00U,oS
                                                                -
                                                             -.--
                                                             NJ
                                                                      -..-
                                                                      NJ
                                                             5- 5- 5-- __5
                                                                              NJ
                                                                                   -..
                                                                                   NJ
                                                                                          -S
                                                                                         NJ    NJ   NJ        NJ
                                                                                                                      S   -
                                                                                                                          NJ      Ui   NJ    NJ   NJ       NJ   NJ        NJ   NJ
                                                                                                                                                                                       S
                                                                                                                                                                                           NJ    NJ   NJ   NJ      NJ


0000000                                                      0000000000000000000000
                                                                           5-
NJNJNJNJNJNJNJ                                                                5-S '5-       -       -
                                                             NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ                                                        _


NJNJNJNJNJNJNJ                                               NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ
                                                     00
U, U,                     U, U,        U,                    (j       U,      U, U,
    5- U, -s, -                       5-s U,         a       5-               5-
                                                                                         U, U,      U, 5-                 U, 5-
                                                                                                                             U,        U, U,
                                                                                                                                       5-5
                                                                                                                                                   U, (J  U, U, U, U, U, U, U, U,
                                                                                                                                                  5-s 5-. 5- 5-. 5-S 5- 5- 5- 5-
I- I-      NJ I-                      I-             H       NJ       NJ      NJ
                                                                                   U,. D.44.
                                                                                   NJ    NJ    NJ   NJ    NJ              NJ      Ui   NJ    NJ NJ NJ NJ NJ NJ NJ NJ
00 I-      Ui                                        0       WOO -J                                                           I -O0
                                                                                                                          Ui 5-..
                                                                                                                          5-.                (000(11(000      -4Ui.                                   NJ   NJ
                                                                                                                                                                                                          -J
                                                                                                                                                                                                      00 5-..
                                                                                                                                                                                                                   NJ


0000000
                                                                                        5-s
5-- 5- 5-.
                                                             0000000000000000000000
                                      5-S   5-       IP          5-. 5-.
                                                             5--. 5-.                    _5.                                                    5-.   5- 5-..
NJ    NJ     NJ           NJ   NJ     NJ    NJ               NJ       NJ      NJ   NJ    NJ    NJ   NJ    NJ              NJ      NJ   NJ    NJ   NJ       NJ   NJ        NJ   NJ          NJ    NJ   NJ   NJ      NJ
NJNJNJNJNJNJNJ                                               NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ
c     ci     ci           ci    ci    5-.
                                      ci -5-
                                          ci                 5-- .5-. 5-55-- 5-- 5-- 5--. 5--                                 -5--.    5-- 5-- 5-- 5-- 5-- 5-- 5-. 5-- 5-- 5-- 5-- 5--
-5-
U,U,U1UiU,U,tri
      __5_   __5_     ___5
                               5___
                                                             NJNJNJNJNJNJNJNJNJWNJNJNJNJNJNJNJNJNJNJNJNJ
5---- 5--.--                                                     5---- 5-.. 5--. 5-5--- -5-5-- __5 5-- 5-- -5-55- __5 5-- -5- -S 5-S 5-
0000000      -5- --S
NJNJNJNJNJNJNJ
NJNJNJNJNJNJNJ
                               -S__

                                                             0000000000000000000000
                                                             --S 5--
                                                             NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ
                                                             NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ



                                                     -ci

00Ci0i0iUU,U,
Ui0000NJ000000
                                                     U,
                                                     00
                                                             I-               I-   I-                                                        I-            l-   I-        I-                          I-           I-


Ui
                      ciwwUi
                        0 0 0                                                                       0                                        0
      (0     (0       .                              (0      Ui       Ui      NJ   00    00    00         .               00      00    -J        I-       Ui   (0        I-   .           5-i   Ui   I-   Ci      0
Case 21-04731                    Doc 16              Filed 06/17/21 Entered 06/17/21 15:34:01                                   Desc Main
                                                     Document      Page 16 of 37

0000000000DQ000QOQQ0000QQOQQQQOQQ
COOOOOONJJNJ
OOOOOOOOOQQOOQQDOQOQOQQQQO000
 I     I    I




  OOOWWWOQoWNJj
                I   I   I    I     I    I        I   I   I     I    I    I   I    I   I   I   I   I   I         I   I   I   I    I     I   I   I    I    I




ZZZZZ2ZZZZZZZ22ZZ2ZZZZZZZZZZZ

OOOWOOOODDOQOWOOOOWOOODOOOOWOQOOO




Ululul              (J1U1U1(J1                  U1U1U1U1
                                                   - -                  U1U,U1U               tJ1U1(J1         U1U1U1(J,               Ululu,           Ui
     - - .- U,
      NJ   I-       NJ W I-       I-   -
                                       U,   -
                                                NJ   NJ NJ I- -
                                                                   U,
                                                                        I-   NJ
                                                                                      - U,     - - I-
                                                                                              NJ I-       -. NJ Ui I--s-Ui
                                                                                                          Ui
                                                                                                                                       NJ NJ I-
                                                                                                                                                   U,
                                                                                                                                                        NJ



                                                                   NJNJNJNJNJNJNJNJM


oa,coo
UiUiUi
NJ
   - - U,
      NJ   I-
                    - -JiUiU
                -. NJ Ui    F-



000Q00000000000000000000000000000
                                  I-
                                       Ui
                                                U1U1UiLn
                                                -
                                                NJ NJ
                                                NJ
                                                     -
                                                   NJ N)     I-.



 NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ
                                                                   Ui




  - - - - - - - - - -. - - .- - - - - - - -.-- - - - - - - - - - - - -S
00000000000Q000000000000000000000
  NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ
NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJ
                                                                        U1UiU1U,
                                                                         - --            U1UiIJI
                                                                                     -. NJ- -I- -I-
                                                                        I- NJ I- I-- Ui                   Ui
                                                                                                               UlUiU1UI
                                                                                                               NJ
                                                                                                                                 U1U,U,
                                                                                                                - (U- -. I- - Ui NJ- NJ-. I --.
                                                                                                                                 -..
                                                                                                                                                   Ui   -
                                                                                                                                                        Ui
    Case 21-04731          Doc 16   Filed 06/17/21 Entered 06/17/21 15:34:01                                                       Desc Main
                                    Document      Page 17 of 37

r
m      <o        <
                 0 m
                            <
                            m
                                    <<>         <
2                                                     0 0 0 0                            0
                                                                                         0     0
                                                                                               0     00    0
                                                                                                           0     0
                                                                                                                 0      0
                                                                                                                        0    00     0
                                                                                                                                    0    0
                                                                                                                                         0
-           -

F                                                     0  0                               0
                                    Q Q C       -'
                                                         0 0   0                               0     0     0     0      0    0      0    0
                       -
                 0          -'
                            H
                            0
                                    0
                                    0  0
                                       l-
                                                H
                                                0
                                                      0    0   0                         0     0     0     0     0      0    0      0    0      -I   H
                                    00
                                                      i-   i-.                           I- I- l-
                                                                                            I- I-
                                                                                                           F-           i-           -               0
                                           .          NJ           NJ     NJ        NJ   NJ                I-    I-     NJ   NJ     NJ
                                                                          0              0  (Al (Al
                                                                                           0 W             (Al   W      .    (A)    W
                                                                                                                                         NJ
                                                                                                                                         (Al
                 00
                 W
                                    NJ
                                    I -NJ
                                           NJ         .            .1.
                                                                                    004U'0WWD00.J
                                                                                    -    -J Ui W           NJ                Do     00   O)




                 U'                 0-
                                    U'0
                 O                  I -NJ                                                I-                I-                I- I-
                                    0) Ui             I        I
                                                      U' Ui U' U' U' Ui
                                                                          l     J              l     J

                                                                                                     Ui Ui
                                                                                                                 I      I
                                                                                                                 U' Ui U' U' Ui 9
                                                                                                                                         I
                                          U,
                                                      NJW0WNJ0WNJ0U,
                                                        WNJUi0NJU'000NJU'00H
                                                      ONJ0Q0JNJ0(OJNJ



                 U,                 Ui    U          U,        Ui U             Ui        U' Ui U'                      Ui Ui       Ui
                                                                      Ui -  -- Ui
                                                                               -.        -S
                0
                5-                   -U'
                                    I-    NJ
                                                           OWNJWNJU'
                                                          S-
                                                      NJ (A)             I-     I-
                                                                                5-, 5_S
                                                                                       . NJ I- l-                       NJ   i      I-

                                                     0000000000000
                                    __5 5--          5__ __5

                                    00               NJNJNJNJNJNJNJNJNJNJNJNJNJ
                                                                         ___5                                                            '__5
                 NJ                 NJNJ
                 o
                 NJ                 NJNJ             NJNJNJNJNJNJNJNJNJNJNJNJNJ
      00                    00                  00                                                                                                   00
       (0                   (0                  (0
                                    U' -Ui           U'        -
                                                                         U'            U' U' U'                         U'         U'
      H                                                                           -                              u,
                0           H       I-    NJ    H    NJ        (Al       I-
                                                                                              -
                                                                                I- '_. NJ I- I-                        NJ    I-    I-    -.          H
      o         -S
                            0       '-S
                                          Ui    0
                                                f     .
                                                     5-.-      I-
                                                               5-. '_J
                                                                  5__           0 (Al
                                                                                __5S
                                                                                              C' -S
                                                                                                  to      NJ Ui        NJ U'
                                                                                                                       NJ
                                                                                                                O' to 5-.
                                                                                                          5-. 5-.
                                                                                                                           U'                        0
      0)                                                                                                                    __
                NJ
                0
                NJ
                            0)
                            v;-
                            ..
                                    NJ
                                    0  0
                                    NJ NJ
                                          NJ    0)   NJ
                                                     0 0
                                                     NJ
                                                          0
                                                       NJ NJ
                                                               NJ NJ
                                                                                0
                                                                                NJ
                                                                                   00 0 0000 00
                                                                                NJ NJ NJ
                                                                                         NJ NJ
                                                                                         NJ NJ      NJ
                                                                                                    NJ
                                                                                                          NJ NJ NJ
                                                                                                                NJ NJ
                                                                                                          NJ NJ NJ
                                                                                                                    NJ NJ
                                                                                                                NJ NJ
                                                                                                                       NJ NJ
                                                                                                                           NJ
                                                                                                                    NJ NJ NJ
                                                                                                                                                     0)




                                    __5   -5-        0i        Oi               ci       0i   Oi    0i 0i C            0i 0i 0           0
                                                         555 555 S5

                                                     0000000000000
                                    5_S                                                       55,   S5    55'_ S5,     S5    S5    '-S

                                    00
                -S_S                                 _SS
                NJ
                0                   NJNJ             NJNJNJNJNJNJNJNJNJNJNJNJNJ
                NJ                  NJNJ             NJNJNJNJNJNJNJNJNJNJNJNJNJ



                                                                                                                                                     NJ
      I_I
      W         W
                            tO
                            -,J
                                                0
                                                I-                              00 00 0i 0'
                                                                                                                                                     NJ
                                                                                                                                   00 00
                                                                                                                                   00
      0         0           0       to
                                    U'Ui   s1
                                                NJ
                                                          J    '_4       00                               O      ..J   00    00       00
                                                                                                                                                     0
      b
      0         b
                0           b
                            0       0 0
                                    b  0        0
                                                O
                                                     Ui Ui
                                                     to        to
                                                                         I-
                                                                         0      U) I-
                                                                                I-       0 0 0 0 0 U'
                                                                                              I-
                                                                                                   U' U'
                                                                                                      U'
                                                                                                          I-         4 U'
                                                                                                                       U' U'
                                                                                                                          U'       Ui
                                                                                                                                   (Al
                                                                                                                                         s.4
                                                                                                                                         NJ
      Case 21-04731                                                 Doc 16                       Filed 06/17/21 Entered 06/17/21 15:34:01                                                                         Desc Main
                                                                                                 Document      Page 18 of 37

                                                                                                                                                                                                    <r
   0 0 0I- 0I- 0 0 0 00 00 00 00 00 00 00 00 00 00 00 00F<'                                                                                                                                   <                   <
0                                                         0  0                                                                                                                                                           0   0
                                                                                                                                                                                                                             0 0
                                                       I- I- -
I-    I        F-                                         0                                                                                                                                         0                    0     0
000000000000000000000_
                                       F-           i       I
        W W        I- .D D          Ui  Ui W W
 -J
 I
      .
          I
              .
               I         I
                               -J
                                  I
                                       I



O0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
                                           I
                                                    I
                                                        I       I        I     I        I
                                                                                            .4
                                                                                                  I
                                                                                                       O
                                                                                                                 I           I             I       I
                                                                                                                                                       N.)
                                                                                                                                                           I
                                                                                                                                                               NJ
                                                                                                                                                                I            I        I


                                                                                                                                                                                              -
                                                                                                                                                                                              -I
                                                                                                                                                                                              0
                                                                                                                                                                                                    0c/i
                                                                                                                                                                                                    0 =
                                                                                                                                                                                                        I   L..

                                                                                                                                                                                                                  H
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                         000
                                                                                                                                                                                                                         .-J O
                                                                                                                                                                                                                          I




                                                                                                                                                                                                                         0 0 0
                                                                                                                                                                                                                               I-   I




001.040W-Uia0NJ
Ui    1.0
              W I-
              -4     0 0
                       00              Ui W
                                               D    '.0     '.0 l-
                                                            I-       00
                                                                              I- I-
                                                                              Ui
                                                                                          0
                                                                                        0 0i           W
                                                                                                       W
                                                                                                             NJ
                                                                                                             NJ
                                                                                                                             I-
                                                                                                                             1.0
                                                                                                                                       0
                                                                                                                                       '-.1
                                                                                                                                            0 0
                                                                                                                                              NJ
                                                                                                                                               .
                                                                                                                                                               I.0
                                                                                                                                                               1.0
                                                                                                                                                                         ..I- ..
                                                                                                                                                                              0               !.
                                                                                                                                                                                                   .
                                                                                                                                                                                                    .
                                                                                                                                                                                                                  I-1

                                                                                                                                                                                                                  2..    o   w w
                                                                                                                                                                                                                         1.0 NJ 00
                                                                                                                                                                                                                         NJNJO

zzzzzzzzzzzzzzzzzzzzz                                                                                                                                                                                                    zzz

'.0WWWW1.01.D1.DW1.01.D1.01.0ww'.0'.Ow'.o
       w  w w   w w w w   w   w     w                                                                                                                                                              1.0                   UiUiUi
w . ui
UiUi00Ui4WCUiUiUi0oUi0Ui0ONJUi
                     .                 .w                            .                                       .                         .               -                 -                         i-
                                                                                                                                                                                                   U,
                                                                                                                                                                                                                         UiW
                                                                                                                                                                                                                         ..     .           .




 U1W  (0 J Ui      UiWU1 WU1
                     W       uim       LU                   00                                   00                                                            LU




Ui Ui               Ui           Ui Ui Ui     Ui                                    Ui      Ui Ui     Ui                                               Ui                Ui Ui                     Ui                    Ui Ui              Ui
-. -          Ui             .       -.   Ui -.                               Ui      -. Ui  -    Ui     Ui                                            - Ui



                    NJNJ)NJF'J
                                                                                                                                                                                                   S-.
                                 I- LU I- -.. I-                                    I- -..
                                                                                                                                                                              -..
I- I-         s.    NJ                                                                         NJ -.. I-                                               NJ      -..       N.) I-                    I-                       I-              i-

000000000000000000000
NJ

I-
      NJ NJ
      NJ

      I -a
          NJ

              i-
                    NJ

                    i-
                                 NJ

                                 i-
                                      N.)


                                      I-
                                                    NJ NJ
                                                    NJ

                                                    i-
                                                       NJ

                                                            ,-
                                                                     NJ NJ NJ
                                                                     i-
                                                                           NJ NJ
                                                                               NJ

                                                                              i-    I-           I-
                                                                                                      NJ

                                                                                                      i-
                                                                                                             NJ

                                                                                                             i-
                                                                                                                         NJ

                                                                                                                             - i-
                                                                                                                                       F'.)    NJ

                                                                                                                                               I-
                                                                                                                                                       NJ      NJ

                                                                                                                                                               i-
                                                                                                                                                                         NJ      NJ

                                                                                                                                                                                 i-
                                                                                                                                                                                                   NJ
                                                                                                                                                                                                   0
                                                                                                                                                                                                   NJ
                                                                                                                                                                                                                         000
                                                                                                                                                                                                                         N.)

                                                                                                                                                                                                                         NJNJNJ
                                                                                                                                                                                                                               NJ

                                                                                                                                                                                                                               I-
                                                                                                                                                                                                                                            NJ

                                                                                                                                                                                                                                            I-

                                                                                                                                                                                          00                      00
Ui Ui               Ui           Ui Ui Ui                            Ui             Ui                Ui Ui                            Ui      Ui                        Ui      Ui                Ui                    Ui Ui Ui
-S
I-
O     i-
               Ui
              S-
               Ui
                    NJ
                                        --.
                                    LU I-
                                                            Ui
                                                            LU (0
                                                            LU
                                                                         -.
                                                                              -Ui   I-
                                                                                       .
                                                                                                 -.
                                                                                                 Ui
                                                                                                 Ui
                                                                                                         .
                                                                                                      I -a
                                                                                                       0 0 0,
                                                                                                             NJ
                                                                                                                     .   Ui
                                                                                                                                  ..
                                                                                                                                        -. Ui
                                                                                                                                       I- --.. NJ
                                                                                                                                               Ui 0 0i
                                                                                                                                                               -...      NJ      I-
                                                                                                                                                                                 0        -4       I-             H
                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                         I -a I-        )
      1.0           01           NJ   I-           '-J                         Ui   1.0                                                1.0                               .                0        00             0      I-    I-       I-


0
NJ
I-
      00 0 0 0 0
      NJ
      I-
              NJ
              I-
                  000000 000
               NJ NJ NJ NJ NJ
                    N.)
                    I-
                                 0000 0
                              NJ NJ NJ NJ NJ
                                 NJ
                                 I-
                                      NJ
                                      I-
                                                   NJ       NJ                                   NJ   NJ     NJ          N.)           NJ      NJ      NJ                        NJ
                                                                                                                                                                                                   0
                                                                                                                                                                                                   NJ
                                                                                                                                                                                                                         0
                                                                                                                                                                                                                         NJ
                                                                                                                                                                                                                               00
                                                                                                                                                                                                                               r..
                                                   I-       I-       I-       I-    I            l-   I-     I-          I             I-      I-      I-      I-        t-      I-                I_i                   I-    I -



 0i 0
5__      0,
    .5-. S_5
                    0
                    55-5         0
                                 .5   0i
                                                   5-55
                                                          0 0i
                                                    O 055 55     0i O
                                                             55- 5S 5s
                                                                                                      0i     0i 01
                                                                                                             0i 01 0i O                                0       0i 0i
                                                                                                                                                                   5             0i                Ui                    0     O        0i
                                                                                                                     s                         S_      5-s          5.                                                         _5       5--s
I-            I-    I-                I-
      I-
             0 _55-
0 0 0 0 0 0 _5-5  0 05-5500S5- 0  0 0 -0 0 0 0 S_0 -0 0
                                                   I-       I-       I-       I-    I-           I-   I-     t-          I-            I-      I -s    I -s    I-        I-      I-                l-                    )-
                                                                                                                                                                                                                         0 0 0 I-

-S
            NJNJNJNJNJJNJNJNJ
                 _55- -S 5-55

000000000000000000000          55     .5-s         _5-5                                               S5                                                                         S5                00
                                                                                                                                                                                                   -S
                                                                                                                                                                                                   NJ
                                                                                                                                                                                                   0                     NJNJNJ
                                                                                                                                                                                                                         000
                                                                                                                                                                                                                               5-55



NJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJNJN.)
      I -k          I-           I-   I-           I-       I-       I-             I-           I-   I-     I-          I-            I-
                                                                                                                                                                                                   NJ                    NJNJNJ
                                                                                                                                               I-      l-      I-        I-      I-                I-                    I-    I-




                                                                                                                                                                                          Ui       Ui             NJ
                                                                                                                                                                                          0        0
bbbbbbbbbb000b000b000
Ui    Ui      Ui    (11          Ui   Ui

0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
                                                      Ui Ui Ui Ui Ui Ui
                                                   Ui Ui             Ui                                      Ui          Ui            Ui Ui
                                                                                                                                       Ui Ui Ui
                                                                                                                                             Ui Ui Ui                            Ui       .



                                                                                                                                                                                          o
                                                                                                                                                                                          0        b
                                                                                                                                                                                                   0
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                  b
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                         0 0 0
                                                                                                                                                                                                                         oob
                                                                                                                                                                                                                         0 0 0
          Case 21-04731                                               Doc 16                      Filed 06/17/21 Entered 06/17/21 15:34:01                                          Desc Main
                                                                                                  Document      Page 19 of 37

    o o 0
    o o 0 0
          0 0
            0 0
              0 0
                0 0
                  0 0
                    0 00                                                                                             0
                                                                                                                     0                               0 0
                                                                                                                                                     0  0 0
                                                                                                                                                          0 m'                -'    0
    0000000000
    0 0 0 0 0 0 0 0 0 0                                                                                    0
                                                                                                           -0'       0
                                                                                                                                  NJ
                                                                                                                                           0
                                                                                                                                            '       PPm
                                                                                                                                                    0 0 0                     0
                                                                                                                                                                                    i-
                                                                                                                                                                                    0            0
                   I-
                                                                                                                     0                     -1
                                                                                                                                           0        000H                      -
                                                                                                                                                                              0
                                                                                                                                                                               '       -<
                                                                                                                                                                                    at,,
                                                                                                                                                                                    0
                                                                                                                                                                                                 '
    NJ
    (U
          NJ
          (U
                   NJ
                   (U
                             I-
                             NJ
                             NJ
                                     I-
                                     NJ
                                     NJ
                                               I-
                                               NJ
                                               NJ
                                                        I-
                                                        NJ
                                                        I-
                                                                 I-
                                                                 NJ
                                                                 l-
                                                                       I-
                                                                       NJ
                                                                       I-'
                                                                                        I-
                                                                                        NJ
                                                                                                           -         i-
                                                                                                                     NJ
                                                                                                                                           -        i- i-
                                                                                                                                                    NJOOm
                                                                                                                                                     NJ  .  =
                                                                                                                                                             .4
                                                                                                                                                                      .

                                                                                                                                                                      Ui>     -     00
                                                                                                                                                                                    0
                                                                                                                                                                                                -0

                                                                                                                                                                      00 -
                                                                                                                                                    .
    CO    0        Ui        00          -1    0        s4       O     Ui (U                                                                             NJ




    zzzzzzzzzz                                                                                                       z                              zz2                             z


                                              NJNJNJG)                                                                            G)                NJNJNJ                          or,
    o
    w  0-k 0 I-0 I-0 I-0 I-0 l-0
          I


                             w
                                 I-
                                 0 0u
                                       0
                                       -i
                                                                                    I
                                                                                                                     Ui r-i
                                                                                                                      I           CD
                                                                                                                                  N
                                                                                                                                                    l

                                                                                                                                                    (U
                                                                                                                                                         I


                                                                                                                                                         (U
                                                                                                                                                                      I

                                                                                                                                                                      (U
                                                                                                                                                                                    N C
                                                                                                                                                                                    NJ    =
                                                        c.0                                                                                              00           (U            I-
    0I NJ 0 0 0 0
                            .        .        .                             .


                                 Ui U, 0                -.J       .j                                                 U            -n                I-   I-           -J            i-
    CO 0i 00 00 00 00 (U (U 00 (U                                                                                    NJ
       C
    C0CW-.4C0DNJt'J0o10
              -J   NJ (U
    (U(UCWJiI-U,W00-n
    .                       I-       I-       I-        I-       I-                                                  I-

                                                                                                                     00m
                                                                                                                                  CD
                                                                                                                                                                                          0
                                                                                             0-                                   C                                                       -
                                                                                             (U                               -
                                                                                             CD


                                                                                                                                                                                          I -
                                                                                             CD

                                                                                                                                                                                          CD




    U,U1U,U,U,Ui                                                                                                     U,

 00
S__
    - -S
    NJ
          55
          NJ
               4
                   -
                   NJ
                   O
                            (U
                             I-
                            S5
                                SS
                                     (U
                                     I-
                                     S5
                                              (U
                                              SI-
                                                    NJ
                                                    00
                                                             5   55
                                                                 NJ
                                                                 00
                                                                       5
                                                                       NJ
                                                                       00
                                                                                NJ
                                                                                 -J
                                                                                                                     NJ
                                                                                                                     0i
                                                                                                                                                    tJ1U,
                                                                                                                                                    NJ I-
                                                                                                                                                       0
                                                                                                                                                    Ui 5
                                                                                                                                                          5 Ui

                                                                                                                                                            (U
                                                                                                                                                                  -                 Ui
                                                                                                                                                                                    (U

    NJNJ NJ NJ NJ NJ NJ NJ NJ NJ                                                                                     NJ
    o a o 0 0 0 0 0 0 0
    NJNJNJNJNJNJNJNJNJNJ                                                                                             0                              NJ NJ NJ
                                                                                                                                                    0  0 0                          N.J
                                                                                                                                                                                    0
         I- l- I -s )- I- I- I- I-
                                                                                                                     NJ                             NJNJNJ                          NJ
                                                                                                                                                    I-   I-       I-
                                                                                                      00                               00                                     00                00
Ui        U, U,             U,       U,       U, U, U, U, U,                                           CD                              CD                                     CD                CD
    555                 5                       5 S   5     5                                                             5                              55 U,                0 -
NJ        NJ       NJ       (U       (U       (U NJ NJ NJ NJ                                           -             NJ                -            NJ   I-               .   .-(   (U

o  a 0 0 0 0 0 0 0 0
NJ NJ NJ NJ NJ NJ NJ NJ NJ NJ
                                                                                                                     0                              0  0 0                     ;-   0
                                                                                                       ..            NJ                             NJ NJ NJ                  ..    NJ
I-        I-       I-       I-       I-       I-    I-           I-    I-       I-                                                                  I-            I-                I-

I-
    0 Ui I-U, I-Ui NJ I-NJ I-NJ I-I-
          I-                                                                                                                                                      s-.
                                                                                                                 -
                                                                                                                     NJ                             NJ
NJ                                                                                                                   Ui                                  to       NJ                Ui
o o 0 0 0 0 0 0 0 0
NJNJNJNJNJNJNJNJNJNJ                                                                                             0                                  0 0 0                           0
I-        I-       I-       I-                I-    I-           I-    I-       I-
                                                                                                                 NJ                                 NJNJNJ                          NJ
                                                                                                                     I-                             I-   I-       I-




(U                          (U                      (U
.                  (0       -4       (U             .                                                  Ui        U,                    (        U,       -.J      C                             (U
(U        NJ       NJ       O        0        Ui 00              (0    NJ       (0                                                     NJ                00       (U
                                                                                                                                                                              0
                                                                                                       I-
                                                                                                                                                                                    0
                                                                                                                 I-                             I-                            -4    -J
(0 (U              NJ       -.J      (U       C     .            (U    (U       .                      00        00                    00       NJ       I-       .                             U,
U,        NJ       oO       (0 I-             I-    0            0i    NJ       NJ                     0         0                     00       to(U              Ui          Ui    U,          b
(U        U, NJ             00       00       00                 CO    U,       CO                     .         .                     W        .  m              (U          0     0           0
         Case 21-04731                          Doc 16                    Filed 06/17/21 Entered 06/17/21 15:34:01                                                                Desc Main
                                                                          Document      Page 20 of 37

     << < < < <<< < <z < <z < .z <z <<
<z < <                                 < <
QQDQ00000D00000000000QQQQ00000000Q                                                                                                                                                                 .




0000000000D0000000000000000000Q000
OQ000000000000000000Q0000000000000
    I




00000000 0000
              I   I    I    I        I    I           I    I         I     I   I   I    I   I    I       I    I    I       I   I          I        I       I    I    I        I    I       I           I       I    I     I




.         .       W F.J         J   00        '.J    Ui   r'J    -        Ui       W W N.)               LA) 0 N.J     .       00     .       U)               I-            I-   LD W Ui                  .       0i 0




    - - - - - -.. ..- - - - - - -                                                      -... - -- - -.. - - ..- - - - -- - ..- -..Ui- Ui Ui -..
                                                                                                                                      -.-- Ui Ui
                                                                                                                                               - Ui
                                                                                                                                                 -.
                  - - - - - - - - -... - - -. - - - ..-.                                                          .-. - - .- -- - - - - - - - -..




        - - -. .-.. -                    .-.- - -... -. - ..- .- - - ..-. - - -- - -                                               - -.. -... .-..             -..   - .-. - - - - .-


          -.- - ..- .               - - .                 ..-            - - - -- - - -.-- -.-- - - - -.-- - - - -.- - - - -. - -                                                                                        -
                                         - -- -...             - -.. -..- - -          -.-- - - -- - - .-.. - - .- - - -.- - -. - -- - - .-.-

                                                                                                                                                                                                                        N.J




                                                    i_J                                                                N.)           I-       I-               NJ        NJ            NJ      .                   NJ NJ
                                                                                                                       Ui            UiW                                               -




NJ       0 '.D        U)   -4       U)              LD    U)     Ui       NJ   O 0 0 I-         NJ   .       .4   Ui   LD            .        Ui       .       00 00     .        Ui   U)      ..          Ui      Ui   U)
          Case 21-04731                                         Doc 16        Filed 06/17/21 Entered 06/17/21 15:34:01                          Desc Main
                                                                              Document      Page 21 of 37

 QcD000cDcbdDC                                                                     <        <         <<                 <        00000000
 00000000r
      J       Ci        Ui Ui        Ui U) NJ           I        0       o
                                                                         -'                 o
                                                                                                      001m               o
                                                                                                                              .                        ci      a       ci      c
   o 0
     o 0
       0 0
         0 0
           0 0
             0 0                                                                   0                  0
                                                                                                      0 0
                                                                                                                                                                                            .



 oI


 o o
               I        I   I        I  I   I               I


                                                                                                        0 2              -'       0 0
                                                                                                                                    0 0
                                                                                                                                      I


                                                                                                                                        0 0
                                                                                                                                      0 0
                                                                                                                                           I


                                                                                                                                            0 0
                                                                                                                                          0 0 0 0
                                                                                                                                                  I        I       I       I        I




     NJNJ-NJ
 0WNJNJI-0WW
               0                                                         -0        0
                                                                                   0        H
                                                                                            0             <              H
                                                                                                                         I
                                                                                                                                  00000000
                                                                                                                                  0
                                                                                                                                          -o0
                                                                                                                                                0
 000
 0WD000U100                                                                        0                  00JZ
                                                                                                      NJU                                              00OW



                        0i                 0i                                      0 Z                0 0
                                                                                                                                  00000000
 OI           01              O      C            O     O                                                                                                      -4
 ci c      c c c a
 NJNJUiNJNJNJNJr)
                        ci    oi                                                       -              0__0)
                                                                                                        0                         NJ
                                                                                                                                  i-
                                                                                                                                          NJ
                                                                                                                                          i-
                                                                                                                                                NJ
                                                                                                                                                i-
                                                                                                                                                       NJ
                                                                                                                                                       j-      c o
                                                                                                                                                                               NJ
                                                                                                                                                                               i-
                                                                                                                                                                                        NJ
                                                                                                                                                                                        i-
 0  0      0  0 0 0
 Ui Ui 0 C Ui Ui U) U) 0
       .J                     l                                                    0
                                                                                   i- U)
                                                                                                      .
                                                                                                      w  w     .
                                                                                                                    0             .       U)    U)     .       I          U)            U)
                                                                                                                                          CO    NJ             NJ      NJ U)            '..D
    W U)                                                                             j 0i
                                                                                   U) 0
                                                                                                      NJ NJ                       W Ui          NJ     C                       }-       Ui
                        I-    .
                              Ui a
                                    I-                  I-
                                                        U,
                                                                                                      Ui            CD
                                                                                                                                  O       U)    tO     -.4     0 0
                                                                                                                                                               .       .
                                                                                                                                                                               tO       0
 00            -.i       -J                U)     .                                                   U)
                                                                                                      0000m    U)
                                                                                                                                  NJU)-.JI-Uio0-
                                                                                                                                  O       NJ    .I     -.4     . NJ            NJ       NJ



                                                                                                                    0
                                                                                                                    3
                                                                                                                    CD

                                                                                                                    r1




                        U) Ui                                                      Ui
                                                                                   5-             U)        U)                     U) Ui Ui 5-           Ui Ui
                                 Ui Ui Ui Ui                                                     5__                              -5- --S _5_ U) 555
                                                                                                                                                  U) U) -SS5
 U)
5_S
 I-
              Ui
              I-.
                    .
                         -.
                        NJ
                        00 .
                                5_.
                                    555
                                       .  .. 55.
                                     I- I- I-                                      NJ
                                                                                                  NJ
                                                                                                      Ui
                                                                                                           S
                                                                                                           NJ
                                                                                                           Ui
                                                                                                                                  U)
                                                                                                                                   t-
                                                                                                                                          NJ
                                                                                                                                          CO
                                                                                                                                                NJ
                                                                                                                                                0i
                                                                                                                                                       U)      NJ
                                                                                                                                                               to
                                                                                                                                                                       NJ
                                                                                                                                                                       00
                                                                                                                                                                               NJ
                                                                                                                                                                                -4
                                                                                                                                                                                        NJ
                                                                                                                                                                                        to
55        5-S
 NJNJNJNJNJNJNJNJ            55          _S                                                      5--S      -SSS                   -S  -S5 -SS __5 -SS S5       5___

 0  0 0 0 0 0 0 0
 NJNJNJNJNJNJNJNJ
                                                                                   NJ
                                                                                   0
                                                                                   NJ
                                                                                                      NJNJ
                                                                                                      0 0                         NJNJNJNJNJNJNJNJ
                                                                                                                                  0 0 0   0 0  0
                                                                                                                                  NJNJNJNJNJNJNJNJ                             00
 I- I-                                     I-.    I-    I-                         I-                 F-    I-                                  $-     I.-     I-      I-      I-       l-
                                                                     00                     00                           00
 Ui Ui
                        UiUi
                          55                            Ui
                                                                     CD
                                                                                            a                            a        Ui      U)    Ui  Ui Ui U)
                                                                                                                                                   555555555555                U)       U)
                                     U)    Ui Ui                                   55            .         .
                                                                                                                                  __5 _5_       S__S                                    5-S5
                        NJ    J-    _5                     .         H                      H         NJ    NJ           -4       U) NJ         NJ  U) NJ NJ                   NJ       NJ
    I-                  CO
                        55    -
                              .     I-
                                    5_ 5_         5
                                                        I-           0             NJ       0     Ui U)
                                                                                                 55. 55                  0        I-
                                                                                                                                  5-.
                                                                                                                                          CO 0i
                                                                                                                                          55 5_ 5_
                                                                                                                                                        tO 00
                                                                                                                                                         _ 55
                                                                                                                                                                                  to
                                                                                                                                                                               -4 555
                                                                     '-P
                                                                     0)
                                                                                             P                           ..p                                                   5_
 NJ NJ NJ NJ NJ NJ NJ NJ                                                                    0)                           0)
 0  0 0 0 0 0 0 0                                                                  NJ
                                                                                   0              NJ NJ
                                                                                                  0  0                            NJ
                                                                                                                                  0 NJ
                                                                                                                                    0 0 0 0 0 NJNJ NJ NJ NJ
                                                                                                                                               0 NJ
                                                                                                                                                 0
 NJ NJ NJ NJ NJ NJ NJ NJ
 I-       I-i                 I-    I-            I-    I-
                                                                                   NJ             NJ NJ                           NJNJNJNJNJNJNJNJ
                                                                                                                                  OO.OciO
                                                                                                                                  I-      I-    I-     I-      I-
                                           I -s

                                                                                                      -
                                                                                                                                                                               J-




 o        o             o     m     0i     O      a     Oi                        55-
                                                                                                  UiUi
                                                                                                    S..                                         5--                    -..
       55 -  -
 UiUiU)UiUiUiUiU)                                                                                                                  UiNJ0UiWNJw
                                                                                                                                          I- I- I- I-
                                          55555
5S5
                                                                                                    NJ                            I-            J-
   555555 55   5                                                                                  UiUi
 00000000
                                    S5            555


                                                                                                                                  00000000
                                                                                                                                  -.55---
___5                                                                                             _55_.     _55__                                S_
 NJNJNJNJNJNJNJNJ
                                                                                                  00                                             5-
                                                                                  S__S
                                                                                   NJ
                                                                                   0              NJNJ                            NJNJNJNJNJNJNJNJ
 NJ       NJ            NJ    NJ    NJ     NJ     N)    NJ                         NJ             NJ        NJ                    NJ      NJ    NJ     NJ      NJ      NJ      NJ       NJ




                                                                                                                         0)

              -.J       0           554           .s4       -J       00            00       0     NJ        l-
                                                                                                                         Ui
                                                                                                                                  NJ
                                                                                                                                  0  0
                                                                                                                                     Ui
                                                                                                                                                U)
                                                                                                                                                to
                                                                                                                                                       to
                                                                                                                                                                       U)
                                                                                                                                                                               U)
                                                                                                                                                                               I-       to
i-        i             U)
                              S_i
                              to    i-
                                           sJ
                                           i-                        Ui            Ui       00    0 Qco
                                                                                                  .
                                                                                                                         to       U) U)         NJ     U)      i-      to      w
00        00            0     Ui 00       CO      00    00           U)            U)
                                                                                            b
                                                                                            0     bb
                                                                                                  0 0                    bo
                                                                                                                         00       tO      U)    U)     I-      to      U)      to
                                                                                                                                                                                        .




                                                                                                                                                                                        .
Case 21-04731             Doc 16                  Filed 06/17/21 Entered 06/17/21 15:34:01                                                   Desc Main
                                                  Document      Page 22 of 37

 '0         CD
                      <<<
                      550                            <
                                                     CD
                                                               <<<<<                                           <
                                                                                                               CD                                                       Fii
 8          a                                        a                                                 -                                                     ,-

 Pr,        o                                        o
                                                               C) C)
                                                                  C) C)
                                                                                                   '0          o
 C)
            H         C)
                      C) 0 0 Z
                             C) C)
                                                     H         C)
                                                               C)
                                                               C)
                                                                     C) C) C)
                                                                  CD CD 0 C)
                                                               C) CD
                                                                   0 00     I- H
                                                                     0 I-0 NJ                                  H    C) C) C)
                                                                                                                          C) C)
                                                                                                                    C) 0 C)
                                                                                                                                    C) C)
                                                                                                                              C) C) C)
                                                                                                                              C) 0 0 C)
                                                                                                                          C) C)
                                                                                                                                       C) C)
                                                                                                                                           C) C)
                                                                                                                                        C) C)
                                                                                                                                              C)
                                                                                                                                           C) C)
                                                                                                                                              C)
 0>         0         C) 0 I -a                      0                                                         0    0  CD 0 0 C) C)  0 000 I-C)
 i-    a)
       0
            '         0i
                      -4
                      NJ0
                      NJ
                             00
                             CD
                             s4
                                0
                                    00
                                                     a         0, 00
                                                               0, 00 00
                                                               0 1.0
                                                               C)ONJWC
                                                                         o 'D
                                                                              Ui
                                                                                     I-
                                                                                     1.0
                                                                                                  NJ
                                                                                                  NJ
                                                                                                               '

                                                                                                                    OowUi
                                                                                                                    0i C O
                                                                                                                    U)
                                                                                                                      si       I
                                                                                                                               I-
                                                                                                                                    00 00
                                                                                                                                 00 00
                                                                                                                                      C)
                                                                                                                                      Ui NJ
                                                                                                                                      Ui  NJ
                                                                                                                                             C)  -.J
                                                                                                                                                 .     U) 0 1.0 1.0
                                                                                                                                                       -4 Ui C, C)                         Ui



                      zzz                                      zzzzz                                                zzzzzzzzz
 NJ
 -1
                      NJNJNJ
                      -si    -Si        -J 0
                                                               CCCUiCC
                                                               '0'D'0W.                                             ma,c,0,a')
                             O) C)                                       O1I-UiW                                    UiU,NJNJNJUiNJNJ
0
00
                      O                    U'
                                                               .1.       00   I-    1.0
                                                                                                       0            NJ0C)OONJ00
                                                                                                                    00  Ui UiUi UiU,  Ui                               NJ
C)                    I- Ui         NJ     CD                                                                       U1W 1.0                      00  0                 1.0      1.0        1.0
                      o -.i         .
                                           '-I.
                                                                                                                                      NJ         ONJ
                                                                                                                                                   WNJ    WOW
                                                                                                                                                     NJ .0 NJ
                                           U)
                                           0

                                           0
                                           U,




Ui                    Ui    Ui      U,                      Ui           Ui   Ui    Ui        Ui                    U, U,                    Ui                        U,
                                                                     -                    -   -                     _-                Ui             - Ui    Ui                 Ui        Ui
NJ                    NJ    I       NJ
                                    I-
                                                            NJ
                                                            Ui CO Ui
                                                                         I-   NJ    NJ                              NJ
                                                                                                                           -
                                                                                                                           NJ                I-I-      -
                                                                                                                                                    . -..
                                                                                                                                                                            -

                  -5-
                      00 NJ
                            __5 -5-                         55-5                     -J       1.0                   C)               I- l--,. -W I-
                                                                                                                                   .J I-     .
--S                                                                                      s                                       _5
NJ
0                     NJ
                      0 NJ NJ
                        0 0                                 NJNJ NJ NJ NJ                                           NJ     NJ NJ NJ NJ NJ NJ NJ NJ
                                                                                                                           NJ
                                                            0 C) C) 0 0                                             0  0 0 0 0 0 0 0 C)
NJ
I-
                      NJNJNJ
                      I-    I-     I-
                                                            NJNJNJNJNJ
                                                                         I-   I-    I-        I-
                                                                                                                    NJNJNJNJNJNJNJNJNJ
                                                                                                                    I-     I-         I-     I-        I-    I-        I-       I-


            00                                      00                                                     00
                                                     (0
U,
__5
            CD

                  -
                      U,    U, -5-
                            __5
                               U,                   0_      U, U,             -U,   -U,       U,
                                                                                                  _5
                                                                                                           CD
                                                                                                                    U,
                                                                                                                    .5-s
                                                                                                                           U,
                                                                                                                                   - U, 5--.
                                                                                                                                             U,
                                                                                                                                             U, U,
                                                                                                                                                                   U,
                                                                                                                                                                                Ui U,
NJ          -
            0
                  NJ
                  00
                            l-
                            NJ
                                   NJ
                                   I-
                                                    H
                                                    0
                                                            NJ
                                                            U, 00
                                                                              F%

                                                                              Ui -.4
                                                                                    NJ
                                                                                              1.0
                                                                                                           H
                                                                                                           0
                                                                                                                    NJ
                                                                                                                    C)
                                                                                                                           NJ            l-
                                                                                                                                       -..
                                                                                                                                   -i I-     .
                                                                                                                                               . .
                                                                                                                                                       I-    I-
                                                                                                                                                                   5--.
                                                                                                                                                                   I
                                                                                                                                                                   1.0          I. -
                                                                                                                                                                                     ..     -.

C)
NJ          ..
                  C)C)O
                  NJ NJ NJ                          ..
                                                            0C)OC)C)
                                                            NJ NJ NJ NJ NJ
                                                                                                                    C)OC)C)OOC)C)C)
                                                                                                                    NJ NJ NJ NJ NJ NJ NJ NJ  1%)
                                                            l-       I-       I-    l-        I-                    I-.    I-         I-     I-        I-    I-                 I-        I-
C.)               C.)O.)C.)                                                         C.)
5--.              5--.      5-..   5--.                     c        a        c      s.       C                     C,     C.)        C,     C.)       C.)   C.)   C.)          C.)       C.)

_5.               5-..
                            __5    _5..                    -         ___      -S    -         -                     -5- -5- -5- __5 --5 _5_                        5-..                   5._.
                  NJNJNJ                                    NJNJNJNJNJ
                                                                                                                    000000C)C)0
                                                                                                                                   __5
NJ
C)                C)OO                                      OC)C)C)0                                                NJNJNJNJNJNJNJNJNJ
NJ                NJ NJ NJ                                   NJ NJ NJ NJ
                                                            NJ                                                      NJ NJ NJ NJ
                                                                                                                           NJ         NJ     NJ        NJ    NJ    NJ           NJ        NJ
                  I         I-     I-                       I-       I-       I-                                    !-                I-     I-        I-    I-    I                      I-




                                                    NJ                                                     Ui       I-                       )-
            I-      U)                                            Ui U)
0                 01.00
                  .                .                C)
                                                    C)      UiU,OUiUi
                                                            NJ       .                        .            CO       NJ     U)  00 -.i -J U) 00
                                                                                                                           NJU,C)C,NJ-.400
                                                                                                                                      1.0

b
C)
            1.0
            b
            C)
                  bbb
                  C)        C)     C)
                                                    b
                                                    C)
                                                            C)OOC)C)
                                                            C) C) C) C) C)
                                                                                                           1.0
                                                                                                           .
                                                                                                                    1.0    Ui         U)     00 C)
                                                                                                                                             00 C)           00
                                                                                                                                                                   WC.)
                                                                                                                                                                   Ui C) U)
Case 21-04731                     Doc 16         Filed 06/17/21 Entered 06/17/21 15:34:01                         Desc Main
                                                 Document      Page 23 of 37

       00O00,-
       I   0 0  I    I
                                                            0
                                                            0 _             000            i
                                                                                                             -'   00
                                                                                                                  0 0
o                                                o                 0                                         0                             0
       0                                                                              m
       0 0
         0 0
           0 0 0
           0 0 0
                                                            0
                                                            0 0             0
                                                                            0  a
                                                                               0 0 0 CM                           0 a
                                                                                                                  a 0
                                                                                                                       m                    '

                                                 -1
                                                 0
                                                               -   -I
                                                                   .-
                                                                   0        0  0                             -
                                                                                                             0
                                                                                                                                  CM
                                                                                                                                           0
o
       00 00
       00
       Ui
          00 00
           -J
             00
                .O W I
                .
                NJ
                     I-
                     I-
                             NJ
                             I-
                             00
                                      0
                                      .

                                      00
                                      CM
                                                            NJ <
                                                            l- m
                                                            0
                                                            W
                                                                            C
                                                                            0 . -J 00
                                                                            00
                                                                            W Ui
                                                                                   W>
                                                                                  I-
                                                                                      =
                                                                                           NJ
                                                                                           .
                                                                                                        '    -
                                                                                                             r    NJ
                                                                                                                  NJ
                                                                                                                  0
                                                                                                                  00
                                                                                                                    i-
                                                                                                                     NJ
                                                                                                                     0
                                                                                                                     0       .J
                                                                                                                                       I




                                                                            NJNJNJ                                NJNJ
       0 NJ NJ
       W tO    NJ NJ
           tO to
               to
       00NJ0aUiCD
                   NJ NJ
                  to
                   to to 0                                  tO
                                                            CM
                                                                            -4
                                                                             -1
                                                                               -j -j4 0
                                                                            0-0CD
                                                                                       J
                                                                                                                  ._j
                                                                                                                        -J
                                                                                                                        -_j
                                                                                                                  NJr.JCD
                                                                                                                                  0
                                                                                                                                  in

       0  tO tO    CM I- "                                                        NJ       .        -             00    00        -
       Ui      Ci
                C-  4 0                     rt              Ui              CO    NJ       .J                     Ci Ci
       CMUiCiOCM'                                                           CMNJOOin                                              CD



                                            C,
                                                                                   '-P

                                                                                                    "
                                                                                                    2.                            2.
                                                                                                    '-P


                                            I-
                                            I-
                                            C,
                                                                                                    in
                                                                                                    =
                                                                                                                                  U,


                                                                                                    Di
                                                                                                    3
                                                                                                    3
                                                                                                    0
       Ui Ui                 Ui Ui
                             Ui Ui                      Ui                  Ui CM
                I-
                     Ui
                         -        -
                                                                            NJ NJ
                                                                                 -. Ui
                                                                                CM

                                                                                NJ I-
                                                                                                         -        Ui    Ui
       NJ                    C-       )-                                    NJ                                    i- i-
                                                                            .-. -                                 -S
         0 0)NJNJ
                                                                                           -S
                                                                            NJNJNJ
       0     00
       NJNJNJNJNJ
                                                        NJ
                                                        0
                                                        NJ
                                                                            0   0
                                                                            NJNJNJ
                                                                                  0                               NJNJ
                                                                                                                  0  0
                                                                                                                  NJNJ
       I-            I-      I-       I-                                    I-    I-       I-                     I-    I-
00                                               00                00                                        00                            00
CD
       CM       Ui           Ui Ui
                             Ui Ui               CD
                                                        Ui         CD                                        CD
                                                                                                                  Ui    Ui                 CD



o
       NJ
       -J
                I-
                I-
                     CM

                     Ui to Ci
                              -..
                             I- I-               -
                                                 0
                                                        I-
                                                            -J
                                                                   -
                                                                   0
                                                                            NJ
                                                                            C-
                                                                                  NJ
                                                                                4 0        I-
                                                                                               -.
                                                                                                             -0   0
                                                                                                                   -
                                                                                                                  I-    I-
                                                                                                                                           0
                                                                             -.--s
       00000
                                                                                                                        I-
           --5-------
                                                                            000
                                                 '-P    -          '-P                                        P
0)     NJ NJ
       NJ
          NJ NJ
              NJ NJ NJ
          NJ NJ
       NJ NJ  NJ NJ
                 NJ NJ
                                                 0)     NJ
                                                        0          0)
                                                                       ;-
                                                                            NJ NJ NJ
                                                                               NJ NJ
                                                                            NJ NJ NJ
                                                                                                             0)
                                                                                                                  00
                                                                                                                  NJ    NJ                 0)
                                                        NJ
                                                                            I --                                  NJ    NJ



       NJ       l-           I -a     I.-               I-                  I-    I-       I-                     I-    I-

       00000
       NJNJNJNJNJ                                       0
                                                        NJ
                                                                            000
                                                                            NJNJNJ                                00
                                                                                                                  NJNJ




NJ    -Uit0-JLnU1
       CiCONJP0
                                                 NJ
                                                 CM
                                                 P
                                                        NJ

                                                        0
                                                        CM         CM
                                                                   P
                                                                            WUiW
                                                                            tONJtD                           -4   WCM
                                                                                                                                           0
Ci
NJ
       -JJNJtOtD
       00 -4 l- Ci Ci
                                                 0
                                                 0      0
                                                        0          0
                                                                   0        000
                                                                            000
                                                                                                             Ci
                                                                                                             b
                                                                                                             0
                                                                                                                  0000
                                                                                                                  bb
                                                                                                                  0 0                      a
                                                                                                                                           0
         Case 21-04731             Doc 16     Filed 06/17/21 Entered 06/17/21 15:34:01                               Desc Main
                                              Document      Page 24 of 37


    000000000000000000000000000000QOO>
              -OOOOOODOOOOODOOOQQOQOOu
    000000000000000000000000QQQ000000

    ZZZZZZZZZZZZZZZZZZZZZZZZZZZZzZZ



                                                                                                                                          z
                                                                                                                                          m
                                                                                                                                          (j
                                                                                                                                          U,

                                                                                                                                          Q

                                                                                                                                          z


    000000000000000000000000000000000

.
         oD0000000000000'Dr'Jr'Jr.J
             - - -     - -- .- - - - - .-                -       -     - -.- - .- - -. - - - -.-- -
                                                                                                                Ui   Ui Ui Ui Ui Ui
                                                                                                                     -. - - - --
                                                                                                                                 Ui




         a                                            0s O
-I  ci
              ai
              -
              I-     - - I-
                   ci ci ci   ci
                              ci
                                    -ci ci ci ci ci
                                                             c       ci ci ci
                                                 - I-- I-'- --I- - l-- -I-
                                                                                     ci
                                                                                ci -- ci
                                                                                      ci ci--
                                                                                          ci ci
                                                                                                     ci ci   ci ci
                                                                                                             ci
                                                                                             ciI--- -I-- --I- -.
                                                                                                              -.
                                                                                                                ci ci
                                                                                                                   ci ci
                                                                                                                  -- -.
                                                                                                                )- I-
                                                                                                                      -.I- ci
                                                                                                                           ci
                                                                                                                            -
                                                                                                                              ci
                                                                                                                              ci ci
                                                                                                                                  ci



    00000000000000000000Q000000000000
                                                                                     1J-




    NJ
                         Ui   I-
                                           WciWNJWOQciNJ
                                               Ui )-
                                                         NJU,ci-JW-JWWUi        I-              Ui      NJ           I-.   I-   I-   I-
Case 21-04731                   Doc 16                Filed 06/17/21 Entered 06/17/21 15:34:01        Desc Main
                                                      Document      Page 25 of 37

o
       <<o
-> - 000000OO2.                          '-I.                           I


                                                                                                           0000
               '                                                               a
at       at
       -s--*iCD
         (fl
                                                                                                 a
                                                                                                 o
                                                                                                             0 0
                                                                                                               0 00
                                         -i'-f,
r        9
               CD

               o r             r    o
                                    - z  E                             00 m            00        H         0
                                                                                                           0
                                                                                                            I



                                                                                                             0    I      I     I




o        CD                           0)                    CD
                                                                  o
                                                                       NJ
                                                                       w
                                                                               0        0        0         0000
-
     .   ;I

                           02CD          =                  3          NJ
                                                                                       .
                                                                                       0 Z
                                                                                            C               4 NJ NJ NJ
                                                                                                           o NJ               0
                                                      0g                                                   zzz
                     _         a    '<   CD
                                                0)    <     CD
                               CD
                                 j,      td
                                                      CD

                     CD        -1i -i
                                    0)          tfl   C     CD
               -4 fl           0)        >C
                                                H                      NJ                                  W    W      WW
               x                                                       0I
                                                                       0
                                                                       00
                                                                                      C
               1_
                                    CD


                                                      COIn
                                                                                      0)
                                                                                                           c000        NJ     NJ



                                                      -1wH                            NJ
                                                      0)
                                                      CD     n




                                                                       U,             U,                   U1U1U1U
                                                                                                           NJ-0 -00-
                                                                       NJ
                                                                       0NJ            NJ
                                                                                      0NJ                  0000
                                                                                                              JNJNJ
                                                                                                           NJNJNJNJ
                                                                  00          00                 00
                                                                  a            a                 a         U,   i.,,          U,
                                                                  H
                                                                  o            H
                                                                               0                 -1
                                                                                                 0         NJ000
                                                                  at
                                                                       0NJ
                                                                       I-
                                                                               at
                                                                                      0NJ
                                                                                      I-
                                                                                                 at
                                                                                                           0000
                                                                                                           NJNJNJNJ
                                                                       C.)            U,                        C.)C.)C.)
                                                                                      NJ                        I-     I -s   I-
                                                                       N)
                                                                       0NJ            NJ
                                                                                      0NJ
                                                                                      I-
                                                                                                           0000
                                                                                                           NJNJNJNJ
                                                                                                           NJNJNJNJ


         NJ
Ui       W                                            U1C.)                                      W
               00 NJ W              Ui   .0                 I-
C.)      C.)
         00                              Ui     000 0
                                                C.)               NJ   NJ      NJ     NJ         Ui
                                                                                                           0
               OU--00O              NJ                      NJ                 U,     Ui         l-
               C.)   C.)   (A)                                                                                         i-     00
LO       1.0   00    1.0   .        0    C.)          C.)   C.)   W    W       U,     Ui         (0        l-   C.)    C.)    NJ
iJ
NJ
         W
         0     W W 0 W 0
                     In             (0           J
                                                                  00   00      W
                                                                               00
                                                                                      (A)
                                                                                      00
                                                                                                 U,
                                                                                                 I-        W C.)       C.)    1.0
Case 21-04731   Doc 16   Filed 06/17/21 Entered 06/17/21 15:34:01   Desc Main
                         Document      Page 26 of 37




                              Exhibit F
    Case 21-04731   Doc 16    Filed 06/17/21 Entered 06/17/21 15:34:01   Desc Main
                              Document      Page 27 of 37

      Vendor Name     Amount Owed       Date Owed
Doordash               $   19,358.72       6/4/2021
Uber                   $    8,876.46       6/1/2021
Postmates              $      213.47       6/1/2021
Grubhub                $     6,904.68      6/4/2021
Case 21-04731   Doc 16   Filed 06/17/21 Entered 06/17/21 15:34:01   Desc Main
                         Document      Page 28 of 37
                 Case 21-04731                                   Doc 16        Filed 06/17/21 Entered 06/17/21 15:34:01                                                                                Desc Main
                                                                               Document      Page 29 of 37
 6/17/2021 8:34 AM
                                                                                            Reconciliation Report                                                                                                                   Page 1 of 2
                                                                            BLOOMINGTON, Entity #1
                                                         Bank Code: 001 SWEEP, 001 SWEEP     Statement Date: 05/31/2021

                                                                                              Reconciliation Summary

                               Statement Balance                                                                                                                            $1,520,996.66

                           + Outstanding Debits                                                                                            14 Items                                      $8,009.58
                                                     JE          TOTALS                                        $3,596.29
                                                     CSH         TOTALS                                        $4,413.29

                           - Outstanding Credits                                                                                              Items



                           = Adjusted Statement Balance                                                                                                                     $1,529,006.24

                           - Book Balance                                                                                                                                   $1,529,006.24

                           = Difference                                                                                                                                                           $0.00

 Date             Type                                     Number                   Description                                                                                          Cleared                                          Amount
Cleared Credits
 05/17/2021       JE                                       GJ-001-0006644           deposit adj                                                                                                     P                                        -0.01
Total Cleared Credits                                                                                                                                                     I Items                                                            -0.01
Cleared Debits
I05t13/2O21i-j'
 05/14/2021       CSR
                                                         :DSROQ62O2iO5i3T
                                                           DSR-001-20210514
                                                                                                  ,                     -'                                           :f                             Pz::;.
                                                                                                                                                                                                    p
                                                                                                                                                                                                                               -:   ..'
                                                                                                                                                                                                                                           430.79

 05/14/2021       CSH                                      DSR-007-20210514
                                                                                                                                                                                                    P
                                                                                                                                                                                                    p
                                                                                                                                                                                                                          .,              .i97.72
                                                                                                                                                                                                                                          1,188.57
1WL21                                                                              -.                                        -'                                                           .         P                 ,                      na]
 05/15/2021       CSH                                      DSR-006-20210515                                                                                                                         P                                       64.95
J5I1512021        CSH ..                             '     psi    071D515                                                                     -.f-',c                                                                                     I 12W]
 05/16/2021       CSH                                      DSR-001-20210516                                                                                                                         p                                      295.23
                                                                                                                                   -                                                                                                       29900
 05/16/2021       CSH                                      DSR-007-2021 0516                                                                                                                        p                                      971.62
105/17/2021       CSH                                      DSR-001 2021017              -             -                                -     -'                                                     P
 05/17/2021       CSH                                     DSR-006-20210517
105/17/2021 --
 05/17/2021
                  OSH
                  JE
                                                          DSR-007-20210517
                                                          GJ-001-0006641   meatheads reimbursement
                                                                                                                                              '
                                                                                                                                                                                                    p
                                                                                                                                                                                                    P
                                                                                                                                                                                                    p
                                                                                                                                                                                                                                           5i
                                                                                                                                                                                                                                           208.88

                                                                                                                                                                                                                                           148.96
                                                                                                                                                                                                                                           329TT
05/18/2021        CSH                                     DSR-006-20210518                                                                                                                          p                                      134.48
  '18I2021        CSH                      l             -DSR-007-20?f 0518             ,.-                        '-                                           -'                                  p         '                L
05/19/2021        CSH
[051i9102t-'. CSH-r'
                                                          DSR-001-2021 0519
                                                          DSR0082O2W5191i.'                               7?                                                                  /3;                   p                                      493.80

05/19/2021
105/20/2021'
 05/20/2021
                  CSH
                  CSH
                  CSH
                                   -'                     DSR-007-20210519
                                                          DSR-001,20-10520
                                                          DSR-006-2021 0520
                                                                                                                                  I                                                                P
                                                                                                                                                                                                    P                                      421.02
                                                                                                                                                                                                                                           2937
                                                                                                                                                                                                    P                                      280.77
j05120/2021       CSM                  ,                  DSR-007-20210520                                                        ._4_                -                                            p-                                       7QJ
 05/21/2021       CSH                                     DSR-001-2021 0521                                                                                                                        P                                       599.06
I01/Zo21          OSH '    ,                         'TDS0o6-0*To5z1                                                                                                                          -    P                                         Thb1
05/21/2021        CSH                                     DSR-007-2021 0521                                                                                                                        p                                       886.67
05I22/2021        CSH          "                          DSR00I'20210522                                                                                                                                 "
05/22/2021        CSH                                     DSR-006-2021 0522                                                                                                                        p                                       294.11
E5!22)202I        OSH                  ?                  OsR7:2o21tj522                      r
05/23/2021        CSH                                     DSR-001-2021 0523                                                                                                                        p                                       468.05
                                                                                                                                                                      r -:ii.        .             p--            :       -;;
05/23/2021        CSH                                     DSR-007-2021 0523                                                                                                                        P                                       580.60
J0512412021       CSft         -                          DSR-00I-20210524                                     '                                                                                   P
05/24/2021        CSH                                     DSR-006-2021 0524
1W/2O21:
05/25/2021        CSH
                               ,:.
                                                          DSR-001-202I0525
                                                                                                          -,        ':-                       ;-          :'.   -,i              :,
                                                                                                                                                                                                   P

                                                                                                                                                                                                   P
                                                                                                                                                                                                                          -           -
                                                                                                                                                                                                                                           185.67
                                                                                                                                                                                                                                          4_
                                                                                                                                                                                                                                           328.17
[0W2/2021         C$H              '           ',,       - OS -O0-20210525     .                                                                                                                   P
05/25/2021
  11i
05/26/2021
                  CSH
                  0814
                  CSH
                                                          DSR-007-2021 0525
                                                          DSTh01 20210528
                                                          DSR-006--20210526
                                                                                                                                                                                ..
                                                                                                                                                                                                   P
                                                                                                                                                                                                   P
                                                                                                                                                                                                                                          534.73
                                                                                                                                                                                                                                            3T891
                                                                                                                                                                                                   p                                        96.91
                                                                                                                                                                                                          .:;
               Case 21-04731               Doc 16          Filed 06/17/21 Entered 06/17/21 15:34:01                             Desc Main
                                                           Document      Page 30 of 37
 6/17/2021 8:34AM
                                                               Reconciliation Report                                                            Page 2 of 2
                                                      BLOOMINGTON, Entity #1
                                   Bank Code: 001 SWEEP, 001 SWEEP     Statement Date: 05/31/2021

                                                               Cleared Transaction Detail

 Date              Type                 Number              Description                                                    Cleared                  Amount
Cleared Debits
 05/27/2021        CSH                  DSR-001-2021 0527                                                                       P                   549.00
 05f27I202i
 05/27/2021
                   C$H
                   CSH
                                   -    DSR-p08-g021052
                                        DSR-007-2021 0527
                                                                       #                  ?,       f'                           Pb    .              1744j
                                                                                                                                P                   522.59

 05/27/2021        JE                   GJ-001-0006643      check deposits                                                      P                   269.00




Total Cleared Debits                                                                                            50 Items                          19,220.51
Total Cleared Transactions                                                                                      51 Items                          19,220.50
Uncleared Debits

 0 1/24/2021       JE                  GJ-999-0008238
                                                                                                                                                   17i9
                                                            crave check for office rent                                                            i ,825.00
                                                                                                                                 ,,         .

 05/28/2021        CSH                 DSR-006-2021 0528                                                                                            191.57
J05128!2021        CSH                 DSR-00?-202t02&                        s                         '
                                                                                                                                                    506 74j
 05/29/2021        CSH                 DSR-001-2021 0529                                                                                            643.13
[Q5/29/2021        CS1-I       t       iSR-00620210$29                                         .                                                    160 801
 05/29/2021        CSH                 DSR-007-2021 0529                                                                                            417.33
105/30/2021        CSI-f               OSR-001:20Z1030                    -                                 -                                        47 ®j
05/30/2021         CSFI                DSR-006-20210530                                                                                              75.99
                                                                                                                                                    62802]
05/31/2021         CSH                 DSR-001-20210531                                                                                             313.20

05/31/2021         CSH                 DSR-007-2021 0531                                                                                            359.78
Total Uncleared Debits                                                                                      14 Items                               8,009.58
Total Uncleared Transactions                                                                                14 Items                               8,009.58


65 total records
Case 21-04731   Doc 16   Filed 06/17/21 Entered 06/17/21 15:34:01   Desc Main
                         Document      Page 31 of 37




      Bank Reconciliation (Fifth Third)
              Case 21-04731                Doc 16       Filed 06/17/21 Entered 06/17/21 15:34:01             Desc Main
 6/17/2021 8:20AM
                                                        Document      Page 32 of 37
                                                            Reconciliation Report                                        Page 1 of 6
                                             Corporate - POST PETITION, Entity #999
                             Bank Code: 999 OPERATING, 999 OPERATING      Statement Date: 05/28/2021

                                                             Reconciliation Summary

                           Statement Balance                                                     $197,611.31
                         + Outstanding Debits                                         74 Items    $68,587.07
                                DEP        TOTALS                       $9,719.27
                                JE         TOTALS                         $206.83
                                CSH        TOTALS                       $5,523.78
                                TAP        TOTALS                      $10,783.22
                                VMD        TOTALS                      $42,353.97

                         - Outstanding Credits                                        59 Items   ($24,131.53)
                                CHK        TOTALS                  ($17,730.48)
                                EFT        TOTALS                   ($5,929.44)
                                JE         TOTALS                     ($471.61)

                         = Adjusted Statement Balance                                            $242,066.85

                         - Book Balance                                                          $242,066.85

                         = Difference                                                                  so.00

Date              Type                  Number           Description                                Cleared                 Amount
Cleared Credits
 05/17/2021       CHK                 0000013101         Mahoney Environmental                            P                  -168.00
 05/17/2021       CHK                 0000013102         Midwest Electrical Appliance Service             P                119440
 05/25/2021       EFT                 C-999-0001 031     GFC Leasing WI                                   P                -2,935.49
 05/25/2021       JE                  GJOOI 0006621      Square Fees and Tips 5 25                        P                    1220
05/25/2021        JE                  GJ-002-0004943     Square Fees and Tips 5.25                        P                   -15.35
05/25/2021        JE                  GJ003 0005278     Square Fees and Tips 5 25                         P                     12 72
05/25/2021        JE                GJ-005-0004693      Square Fees and Tips 5.25                         P                    -11.43
05/25/2021         JE               GJ-006-0003672      Square Fees and Tips 5.25                         P                      -8.72
05/25/2021         JE               GJ-007-0004347      Square Fees and Tips 5.25                         P                    -11.22
05/25/2021         JE               GJ-009-00O3150      Square Fees and Tips 5.25                         P                     -6.52
05/25/2021         JE               GJ-011-0003067      Square Fees and Tips 5.25                         P                   -13.86
05/25/2021         JE               GJ-013-0002868      Square Fees and Tips 5.25                         P                     -9.68
05/25/2021        JE                GJ-014-0002469      Square Fees and Tips 5.25                         P                   -10.77
05/25/2021        JE                GJ 016 0002285      Square Fees and Tips 525                          P                     13 09
05/25/2021        JE                GJ-017-0002526      Square Fees and Tips 5.25                         p                     -8.63
05/26/2021        JE                GJ 001 0006620      Square Fees and Tips 5 26                         P                    23 40
05/26/2021        JE                GJ-002-0004942      Square Fees and Tips 5.26                        P                    -13.73
05/26/2021        JE                GJ 0030005277       Square Fees and Tips 5 26                        P                      14 98
05/26/2021        JE               GJ-005-0004692       Square Fees and Tips 5.26                        p                    -12.76
05/26/2021        JE               GJ-006-0003671       Square Fees and Tips 5.26                        P                      -3.70
05/26/2021        JE               GJ-007-0004346       Square Fees and Tips 5.26                        P                    -13.80
05/26/2021        JE               GJ-009-00Q3149       Square Fees and Tips 5.26                        P                    -14.21
05/26/2021        JE               GJ-011-0003068       Square Fees and Tips 5.26                        P                      -8.82
05/26/2021        JE               GJ 013 0002867       Square Fees and Tips 5 26                        p                       6 93
05/26/2021        JE               GJ-014-0002470       Square Fees and Tips 5.26                        p                    -11.74
05/26/2021        JE               GJ 016 0002286       Square Fees and Tips 5 26                        p                     14 86
05/26/2021        JE               GJ-017-0002527       Square Fees and Tips 5.26                        P                    -17.91
05/26/2021         lE              GJ-999-0008805       TapMango Rec 5.26                                p                  -193.66
05/26/2021        JE               GJ-999-0008805       TapMango Rec 5.26                                p                    -24.81
05/26/2021        JE               GJ 999 0008805       TapMango Rec 5 26                                P                    5112
05/26/2021        JE           -   GJ-999-0008805       TapMango Rec 5.26                                P                    -17.12
05/26/2021        JE               GJ 999 0008805       TapMango Rec 5 26                                p                    -44 54
05/26/2021        JE               GJ-999-0008805       TapMango Rec 5.26                                p                      -6.29
05/26/2021        JE               GJ-999-0008805       TapMango Rec5.26                                 P                      -1.37
05/27/2021        EFT              C-013-0000116        AutomaticDoor Authority                          P                -3,595.85
05/27/2021        EFT              GFS                  Gordon Food Service                              P                -2,248.87
05/27/2021        EFT              GFS                  Gordon Food Service                              P                -1,918.06
05/27/2021        EFT              GFS                  Gordon Food Service                              p                 1 806 48
05/27/2021        EFT              GFS                  Gordon Food Service                              p                -4,077.31
05/27/2021        EFT              GFS                  Gordon Food Service                              p                -1,653.57
              Case 21-04731         Doc 16         Filed 06/17/21 Entered 06/17/21 15:34:01            Desc Main
 6/17/2021 8:20AM                                  Document      Page 33 of 37
                                                       Reconciliation Report                                       Page 2of 6
                                         Corporate - POST PETITION, Entity #999
                         Bank Code: 999 OPERATING, 999 OPERATING      Statement Date: 05/28/2021

                                                      Cleared Transaction Detail

 Date             Type        Number                Description                                Cleared                 Amount
Cleared Credits
 05/27/2021       EFT         GFS                   Gordon Food Service                                P             -2,595.02
 05/27/2021       EFT         GFS                   Gordon Food Service                                P             -2,121.42
 05/27/2021       EFT         GFS                   Gordon Food Service                                P             -2,743.52
 05/27/2021       EFT         GFS                   Gordon Food Service                                P             -3,427.06
 05/28/2021       EFT         ALPHA                 ALPHA BAKING COMPANY                               P             -5,632.26
 05/28/2021       EFT         C-006-0000?35         NPN 360                                            P               -230.00
 05/28/2021       EFT         GFS                   Gordon Food Service                                P               -115.26
 05/28/2021       EFT         GFS                   Gordon Food ServIce                             P                   -21.91
 05/28/2021       EFT         GFS                   Gordon Food Service                             P                -2,268.25
 05/28/2021       EFT         GFS                   Gordon Food Service                             P                   -21.91
 05/28/2021       EFT         GFS                   Gordon Food Service                             P                   -42.75
 05/28/2021       EFT         GFS                   Gordon Food Service                             P                -2,441.86
 05/28/2021       EFT         GFS                   Gordon Food Service                             P                -2,928.61
 05/28/2021       JE          GJ-999-0008801        Oak Lawn WorldPay 5.28                          P                  -135.82
 05/28/2021       JE          GJ-999-0008806        Bank Rec 5.28                                   P                    -13.94
Total Cleared Credits                                                               55 Items                        -44,967.56
Cleared Debits
05/23/2021        VMD         DSR-016-20210523                                                      P                 1,194.57
05/24/2021        VMD         DSR-01 6-2021 0524                                                    P                 1,020.79
05/25/2021        VMD         DSR-OO1-20210525                                                      P                2,028.67
05/25/2021        TAP         DSR-OOi-2021 0525                                                     P                   294.79
05/25/2021        VMD         DSR-002 021 0525                                                      P                2,085.61
05/25/2021        TAP         DSR-002-2021 0525                                                     P                  364.84
05/25/2021        VMD         DSR-003-20210525                                                      P                2,165.89
05/25/2021        TAP         DSR-003-20210525                                                      P                  315.06
05/25/2021        VMD         DSR-005-2021 0525                                                     P                  786.03
05/25/2021        TAP         DSR-005-2021 0525                                                     P                  279.69
05/25/2021        VMD         DSR-006-20210525                                                      P                  878.27
05/25/2021        TAP         DSR-006-20210525                                                      P                  217,92
05/25/2021        VMD         DSR-007-20210525                                                     P                 2,152.71
05/25/2021        TAP         DSR-0O7-2021O525                                                     P                   324.89
05/25/2021       DEP          DSR 009 20210525                                                     P                 1 441 01
05/25/2021       TAP          DSR-009-20210525                                                     P                   166.80
05/25/2021       DEP          DSR-bii-20210525                                                     P                   979.10
05/25/2021       TAP          DSR-011-20210525                                                     P                   376.10
05/25/2021       CSH          DSR-011-20210525                                                     P                   324.51
05/25/2021       DEP          DSR-013-20210525                                                     P                 1,570.94
05/25/2021       TAP          DSR-013-20210525                                                     P                   240.93
05/25/2021       VMD          DSR-014-2021 0525                                                    P                 1,769.65
05/25/2021       TAP          DSR-014-20210525                                                     P                   264.68
05/25/2021       VMD          DSR-016-20210525                                                     P                 1,115.97
05/25/2021       TAP          DSR-Oi 6-2021 0525                                                   P                   307.30
05/25/2021       CSH          DSRO16:20210525                                                      P                   292.60
05/25/2021       VMD          DSR 017 20210525                                                     P                 2 374 20
05/25/2021       TAP          DSR-017-20210525                                                     P                   207.02
05/25/2021       JE           GJ 001 0006621     Square Fees and Tips 5 25                         P                   120 00
05/25/2021       JE         - GJ-002-0004943     Square Fees and Tips 5.25                         P                    20.00
05/25/2021       JE           GJ 0fl 0003067     Square Fees and Tips 5 25                         P                     4 27
05/25/2021       JE           GJ-01 1-0003067    Square Fees and Tips 5.25                         P                    25.00
05/25/2021       JE,          Gjoi4:boo246g      Square Fees and Tips 5.25                                              10.00
05/25/2021       JE           GJ-016-0002285     Square Fees and Tips 5.25                         P                     4.20
05/25/2021       JE           GJ 017 0002526     Square Fees and Tips 5 25                         P                     8 06
05/25/2021       JE           GJ-999-0008748     Square Fees and Tips 5.25                         P                    19.12
05/26/2021       VMD          DSR-001-20210526
                                                                             0




                                                                                                   P                 2,525.75
05/26/2021       TAP          DSR-001-20210526                                                     P                   599.09
05/26/2021       VMD          DSR 002 20210526                                                     P                 208942
05/26/2021       TAP          DSR-002-20210526                                                     P                  266.65
05/26/2021       CSH          DSR 002 20210526                                                     P                  39977
              Case 21-04731            Doc 16          Filed 06/17/21 Entered 06/17/21 15:34:01         Desc Main
 6/17/2021 8:20AM                                      Document      Page 34 of 37
                                                           Reconciliation Report                                    Page 3of 6
                                              Corporate - POST PETITION, Entity #999
                              Bank Code: 999 OPERATING, 999 OPERATING      Statement Date: 05/28/2021

                                                            Cleared Transaction Detail

 Date            Type              Number                Description                            Cleared                Amount
Cleared Debits
 05/26/2021      VMD               DSR-003-20210526                                                  P                2,114.82
 05/26/2021      TAP               DSR-003-2021 0526                                                 P                  342.67
 05/26/2021      CSH               DSR-003-2021 0526                                                 P                  309.63
 05/26/2021      VMD               DSR-005-20210526                                                  P                1,141.84
 05/26/2021      TAP               DSR-005-20210525                                                  P                  346.53
 05/26/2021      CSH               DSR-005-2021 0526                                                 P                  410.51
 05/26/2021      VMD               DSR-006-20210526                                                  P                  947.88
 05/26/2021      TAP               DSR-006-20210526                                                  P                  121.73
 05/26/2021      VMD               DSR:OO72O21 0526                                                  P                1,949.72
 05/26/2021      TAP               DSR-007-2021 0526                                                 P                  339.96
 05/26/2021      DEP               DSR-0Ô9-2021 0526                                                 P                1,633.28
 05/26/2021      TAP               DSR-009-20210526                                                  P                  328.52
 05/26/2021      DEP               DSR-011-20210526                                                  P                  849.84
 05/26/2021      TAP               DSR-01 1-20210526                                                 P                  243,27
 05/26/2021      CSH               DSR-011-20210526                                                  P                  392.70
 05/26/2021      DEP               DSR-013-20210526                                                  P                3,021.73
 05/26/2021      TAP               DSR-013-20210526                                                  P                  177.03
 05/26/2021      CSH               DSR-013-20210526                                                  P                  547.87
 05/26/2021      VMD               DSR-014-202l0525                                                  P                1,763.29
 05/26/2021      TAP               DSR-d14-20210526                                                  P                  311.38
 05/26/2021      CSH               DSR-014-20210526                                                  P                  415.29
05/26/2021       TAP               DSR01620210526                                                    P                  363.14
05/26/2021       CSI -3           DSR-016-20210526                                                   P                  333.50
05/26/2021       TAP              DSR-017-20210526                                                   P                 453.03
05/26/2021       JE               GJ-001 -0006620       Square Fees and Tips 5.26                    P                    1.68
05/26/2021       JE               GJ-O01-0006620        Square Fees and Tips 5.26                    P                    65.00
05/26/2021        JE              GJ-002-0004942        Square Fees and Tips 5.26                    P                     9.46
05/26/2021        JE              GJ-002-0004942        Square Fees and Tips 5.26                    P                    70.00
05/26/2021        JE              GJ-009-0003149        Square Fees and Tips 5.26                    P                    20.00
05/26/2021       JE               GJ-016-0002286        Square Fees and Tips 5.26                    P                     9.16
05/26/2021       JE               GJ-999-0008802        Fix Barrington Deposit 5.26                  P                     1.00
05/26/2021       JE               GJ-999-0008805        TapMango Rec 5.26                            P                     7.00
05/26/2021       JE               GJ-999-0008805        TapMango Rec 5.26                            p                     8.20
05/26/2021       JE               GJ-999-0008805        TapMango Reo 5.26                            P                     0.45
05/26/2021       JE               GJ-999-0008805        TapMango Rec 5.26                           P                    31.60
05/27/2021       CSH              DSROO2,20?t 0527                                                  p                   503.21
05/27/2021       CSH              DSR-003-20210527                                                  P                   381.16
05/27/2021       CSH              DSR-005-20210527                                                  p                   178.87
05/27/2021       CSH              DSR-01i-20210527                                                  p                   348.80
05/27/2021       CSH              DSR-013-2021 0527                                                 P                   466.36
05/27/2021       CSH              DSR-014-20210527                                                  P                   419.01
05/27/2021       CSH              DSR-017-?021 0527                                                 p                   422.51
05/28/2021       JE               GJ-999-0008803       DoorDash Payments P6W1                       P                 2,947.26
05/28/2021       JE               GJ-999-0008803       DoorDash Payments P6WI                       p                 2,062.82
05/28/2021       JE               GJ-999-0008803       DoorDash Payments P6W1                       p                 1,773.28
05/28/2021       JE               GJ-999-0008803       DoorDash Payments P6WI                       P                 1,761.87
05/28/2021       JE               GJ-999-0008803       DoorDash Payments P6W1                       P                 1,755.17
05/28/2021       JE               GJ-999-0008803       DoorDash Payments P6WI                       p                 1,752.10
05/28/2021       JE               GJ-999-0008803       DoorDash Payments P6WI                       p                 1,733.71
05/28/2021       JE       -       Gjgg9-00088o3        DoorDash Payments P6WI                       p                 1,671.72
05/28/2021       JE               GJ-999-0008503       DoorDash Payments P6W1                       P                 1,241.23
05/28/2021       JE               GJ-999-0008803       DoorDash Payments P6WI                       p                   902.60
05/28/2021       JE               GJ-999-0008803       DoorDash Payments P6W1                       p                   881.37
05/28/2021       JE               GJ-9990008803        DoorDash Payments P6WI                       P                   713.65
05/28/2021       JE               GJ-999-0008804       GrubHub Payments P6W1                        P                 1,825.82
05/28/2021       JE               GJ-999-0008804       GrubHub Payments P6WI                        p                 1,131.94
05/28/2021       JE               GJ-999-0008804       GrubHub Payments P6WI                        p                   809.93
05/28/2021       JE               GJ-999-0008804       GrubHub Payments P6WI                        P                   676.09
05/28/2021       JE               GJ-999-0008804       GrubHub Payments P6W1                        p                   530.58
              Case 21-04731           Doc 16       Filed 06/17/21 Entered 06/17/21 15:34:01              Desc Main
 6/17/2021 8:20AM                                  Document      Page 35 of 37
                                                       Reconciliation Report                                         Page 4of 6
                                             Corporate - POST PETITION, Entity #999
                             Bank Code: 999 OPERATING, 999 OPERATING      Statement Date: 05/28/2021

                                                       Cleared Transaction Detail

 Date             Type            Number             Description                                    Cleared              Amount
Cleared Debits
 05/28/2021       JE              GJ-999-0008804    GrubHub Payments P6WI                                P                361.03
 05/28/2021       JE              GJ-999-0008804    GrubHub Payments P6W1                                P                292,41
 05/28/2021       JE              GJ-999-0008804    GrubHub Payments P6WI                                P                251.94
 05/28/2021       JE              GJ-999-0008804    GrubHub Payments P6WI                                P                243.63
 05/28/2021       JE              GJ-999-0008804    GrubHub Payments P6W1                                P                242.27
 05/28/2021       JE              GJ-999-0008804    GrubHub Payments P6WI                                P                189.50
 05/28/2021       JE              GJ-999-0008804    GrubHub Payments P6WI                                P                102.97
Total Cleared Debits
                                                                                        107 Items                      79,291.39
Total Cleared Transactions
                                                                                        162 Items                      34,323.83
Uncleared Credits
 05/10/2021       CHK             0000013059        C150-Il 709 S Main LLC                                            -8,007.45
 05/18/2021       EFT             C-011-0000129     Comed
                                                                                                                        -548.80
 05/20/2021       EFT             C-016-0000074     Corned
                                                                                                                        -718.37
 05/21/2021       EFT             C-017-0000085     Corned
                                                                                                                        -839.06
 05/24/2021       JE              GJ-999-0008791    Exxon Mobil 5.24                                                      -33.46
 05/27/2021       EFT             C-009-0000359     City of Chicago                                                   -1,190.00
 05/27/2021       EFT             C-009-0000360     City of Chicago Sales Tax                                            -275.01
 05/27/2021       EFT             C-009-0000361     City of Chicago Sales Tax                                           -251.38
 05/27/2021       EFT             C-009-0000363     City of Chicago Sales Tax                                           -243.96
 05/27/2021      JE               GJ-001-0006622    Square Fees and Tips 5.27                                             -14.15
05/27/2021       JE               GJ-002-0004944    Square Fees and Tips 5.27                                            -12.59
05/27/2021       JE               GJ-003-0005279    Square Fees and Tips 5.27                                              -6.06
05/27/2021       JE               GJ-003-0005279    Square Fees and Tips 5.27                                            -23.38
05/27/2021       JE               GJ-005-0004694    Square Fees and Tips 5.27                                            -26.14
05/27/2021       JE               GJ-006-0003673    Square Fees and Tips 5.27                                            -12.12
05/27/2021       JE               GJ-007-0004348    Square Fees and Tips 5.27                                              -9.22
05/27/2021       JE               GJ-009-0003151    Square Fees and Tips 5.27                                            -16.88
05/27/2021       JE               GJ-011-0003069    Square Fees and Tips 5.27                                            -12.28
05/27/2021       JE              GJ-013-0002869     Square Fees and Tips 5.27                                              -8.83
05/27/2021       JE              GJ 014 0002471     Square Fees and Tips 527                                                0 10
05/27/2021       JE              GJ-014-0002471     Square Fees and Tips 5.27                                            -17.20
05/27/2021       JE              GJ-017-0002528     Square Fees and Tips 5.27                                              -12.11
05/28/2021       CHK             0000013111         ALARM DETECTION SYSTEMS                                              -815.47
05/28/2021       CHK             0000013113         AMERICAN PEST CONTROL                                                -110.00
05/28/2021       CHK             0000013114         Automatic Icemakers                                                  -165.00
05/28/2021       CHK             0000013115         City of Bloomington Water                                            -252.51
05/28/2021       CHK             0000013116         CKBrush                             .                                -120.00
05/28/2021       CHK             0000013117         Coca-Cola North America                                              -600.10
05/28/2021       CHK             0000013118         Cozzini Bros., Inc                                                    -45.00
05/28/2021       CHK             0000013119        CSC                                                                  -271.32
05/28/2021       CHK             0000013120        Culligan of Crystal Lake                                               -70.50
05/28/2021       CHK             O000013i21        Culligan Water Conditioning                                            -30.00
05/28/2021       CHK             0000013122        Getz Fire Equipment                                                  -252.81
05/28/2021       CHK             0000013123        Landstrom Consulting, LLC                                          -2,500.00
05/28/2021       CI-IK           0000013125        NPN 360                                                              -171.18
05/28/2021       CHK             0000013126        Pinpoint Maintenance Inc.                                            -280.00
05/28/2021       CHK             0000013127        Reinhart                                                             -656.00
05/28/2021       CHK             0000013128        Securitas Electronic Security Inc.                                    -114.00
05/28/2021       CHK             0000013129        Shoes For Crews, LLC                                                 -258.09
05/28/2021       CHK             0000013130        STAPLES BUSINESS ADVANTAGE                                         -2,857.05
05/28/2021       CHK             0000013131        The SafeDining Association                                           -129.00
05/28/2021       CHK             0000013132        Village of Lake Bluff                                                  -25.00
05/28/2021       EFT             C-006-0000231     AMEREN IL                                                            -583.56
05/28/2021       EFT             C:oO70000239      AMEREN IL                                                          -1,279.30
05/28/2021       JE              GJ-0O1 -0006623   Square Fees and Tips 5.28                                              -33.38
05/28/2021       JE              GJ 001 0006623    Square Fees and Tips 5 28                                               10 08
05/28/2021       JE              GJ-002-0004945    Square Fees and Tips 5.28                                              -15.05
               Case 21-04731       Doc 16           Filed 06/17/21 Entered 06/17/21 15:34:01               Desc Main
 6/17/2021 8:20AM                                   Document      Page 36 of 37
                                                        Reconciliation Report                                          Page 5of 6
                                          Corporate - POST PETITION, Entity #999
                          Bank Code: 999 OPERATING, 999 OPERATING      Statement Date: 05/28/2021

                                           Uncleared Transaction Detail up to 05/28/2021

 Date            Type          Number                 Description                                     Cleared             Amount
Uncleared Credits
 05/28/2021     JE             GJ-003-0005281        Square Fees and Tips 5.28
 05/28/2021
                                                                                                                           -29.34
                JE             GJ-003-0005281        Square Fees and Tips 5.28
 05/28/2021                                                                                                                  -4.50
                JE             GJ-005-0004695        Square Fees and Tips 5.28                                             -29.61
 05/28/2021     JE             GJ-006-0003675        Square Fees and Tips 5.28
                                                                                                                           -18.50
 05/28/2021     JE             GJ-007-0004352        Square Fees and Tips 5.28                                             -19.43
 05/28/2021     JE             GJ-009-0003152        Square Fees and Tips 5.28                                             -17.98
 05/28/2021     JE             GJ-009-0003152        Square Fees and Tips 5.28
                                                                                                                            -1.82
 05/2812021     JE             GJ-011-0003070        Square Fees and Tips 5.28
                                                                                                                           -24.86
 05/28/2021     JE             GJ-013-O002870        Square Fees and Tips 5.28                                             -10.47
 05/28/2021     JE             GJ-014-0002472        Square Fees and Tips 5.28                                             -14.71
 05/28/2021     JE             GJ-016-0O02287        Square Fees and Tips 5.28                                             -21.26
 05/28/2021     JE             GJ-017-0002529        Square Fees and Tips 5.28                                             -16.10
Total Uncleared Credits
                                                                                           59 Items                     -24,131.53
Uncleared Debits
 05/22/2021      CSH           DSR-016-20210522
                                                                                                                           421.21
 05/25/2021      CSH           DSR-009-2021 0525
                                                                                                                           296.22
 05/25/202 1     CSH           DSR-01 7-20210525
                                                                                                                           374.36
 05/26/2021      CSH           DSR-009-20210526
                                                                                                                           261.08
 05/26/2021      VMD           DSR-016-20210526
                                                                                                                         1,478.64
 05/26/2021      VMD           DSR-01 7-20210526
                                                                                                                         3,195.51
 05/26/2021      CSH           DSR-0i 7-20210526
                                                                                                                           330.00
 05/27/2021     VMD            DSR-001-2021 0527
                                                                                                                         2,268.76
 05/27/2021     TAP            DSR-ciOl-2021 0527
                                                                                                                           352.49
 05/27/2021     VMD            DSR-002-20210527
                                                                                                                         2,231.63
 05/27/2021     TAP            DSR-002-2021 0527
                                                                                                                           320.81
 05/27/2021     VMD            DSR-003-20210527
                                                                                                                        2,801.68
 05/27/202 1    TAP            DSR-003-2021 0527
                                                                                                                           598.02
 05/27/2021     VMD            DSR-005-20210527
                                                                                                                         1,331.76
 05/27/2021     TAP            DSR-005-2021 0527                                                                          706.21
 05/27/2021     VMD            b-bÔè-ö21 0527                                                                              946.84
 05/27/2021     TAP            DF02O21 0527                                                                               334.12
 05/27/2021     VMD            DSR-007-20210527                                                                         2,428.63
 05/27/2021     TAP           DSR-0O7-2021 0527
                                                                                                                          235.25
 05/27/2021     DEP           DSR-009-20210527                                                                          1,320.26
05/27/2021      TAP           DSR-009-2021 0527                                                                           463.31
05/27/2021      CSH           DSR-009-2021 0527                                                                           362.27
05/27/2021      DEP           DSR-011-20210527                                                                          1,128.97
05/27/2021      TAP           DSR-011-20210527                                                                            309.52
05/27/2021      DEP           DSR-013-20210527                                                                  .       2,001.97
05/27/2021      TAP           DSR-01 3-2021 0527                                                                          232.34
05/27/2021      VMD           DSR:o142o21o527
                                                                                                                        1,676.58
05/27/2021      TAP           bSR-o14-2o21o527                                                                            543.11
05/27/2021      CSH           DSR-016-20210527                                                                              19.10
05/27/2021      VMD           DSR-017-20210527                                                                          2,436.47
05/27/2021      TAP           DSR-017-2021 0527                                                                           302.93
05/27/2021      JE            GJ-001-0006622         Square Fees and Tips 5.27                                               0.50
05/27/2021      JE            GJ4003-0005279         Square Fees and Tips 5.27                                              50.00
05/27/2021      JE            GJ-005-0004694         Square Fees and Tips 5.27                                               2.05
05/27/2021      JE            GJ-006-0003673         Square Fees and Tips 5.27                                               0.43
05/27/2021      JE            GJ-009-0003151         Square Fees and Tips 5.27                                               4.54
05/28/2021      VMD           DSR-001-2021 0528                                                                         2,867.80
05/28/2021      TAP           DSR-O01-2021 0528                                                                           876.92
05/28/2021      VMD           bSR-0022021 0528                                                                          3,913.97
05/28/2021      TAP           DSR-002-2021 0528                                                                           376.69
05/28/2021      CSH           DSR-002-2021 0528                                                                           308.77
05/28/202 1     VMD           DSR-003-2021 0528                                                                         2,400.20
05/28/2021      TAP           DSR00-202i 0528                                                                             787.93
05/28/2021      CSH           bsR-b63-2O21 0528                                                                           506.57
              Case 21-04731             Doc 16         Filed 06/17/21 Entered 06/17/21 15:34:01                Desc Main
 6/17/2021 8:20AM                                      Document      Page 37 of 37
                                                            Reconciliation Report                                          Page 6of 6
                                                Corporate - POST PETITION, Entity #999
                               Bank Code: 999 OPERATING1 999 OPERATING       Statement Date: 05/28/2021

                                               Uncleared Transaction Detail up to 05/28/2021

 Date               Type            Number               Description                                      Cleared             Amount
 Uncleared Debits
 05/28/2021       VMD               DSR-005-20210528
 05/28/2021       TAP                                                                                                        1,819.01
                                    DSR-005-2021 0528
 05/28/2021       CSH                                                                                                          801.00
                                    DSR-005-2021 0528
 05/28/2021      VMD                                                                                                           335.90
                                    DSR-006-2021 0528
 05/28/2021      TAP                                                                                                         1,298.44
                                    DSR-006-2021 0528
 05/28/2021      VMD                                                                                                           430.28
                                    DSR-0Ô7-2021 0528
 05/28/2021      TAP                                                                                                         3,104.73
                                    DSR-007-2021 0528
 05/28/2021      DEP                                                                                                           514.36
                                    DSR-009-20210528
 05/28/2021      TAP                                                                                                         1,501.92
                                    DSR-009-2021 0528
 05/28/2021      CSH                                                                                                           426.94
                                    DSR-009-2021 0528
 05/28/2021      DEP                                                                                                           287.79
                                    DSR-01i-2O2i 0528
 05/28/2021      TAP                                                                                                         1,260.21
                                    DSR-Oi1-O210528
 05/2812021      CSH                                                                                                           636.16
                                    DSR 011 20210528
 05/28/2021      DEP                                                                                                          29804
                                    DSR-013-20210528
05/28/2021                                                                                                                   2,505.94
                 TAP                DSR 013 20210528
05/28/2021       CSH                                                                                                          20820
                                    DSR-0i 3-20210528
05/28/2021       VMD                                                                                                           322.30
                                    DSR 014 20210528
05/28/2021                                                                                                                   1 738 73
                 TAP                DSR-014-20210528
05/28/2021                                                                                                                     340.95
                 CSH                DSR 014 20210528
05/28/2021       VMD                                                                                                           466 86
                                    DSR-016-20210528
05/28/2021                                                                                                                   1,780.41
                 TAP                DSR4f6-20210528
05/28/2021                                                                                                                     603.25
                 CSH                DSR-016-20210528
05/28/2021                                                                                                                     538.00
                 VMD                DSR-0i 7-20210528
05/28/2021
                                                                                                                             2,634.18
                 TAP               DSR-01 7-20210528
05/28/2021                                                                                                                     382.43
                 CSH               DSR-017-20210528
05/28/2021                                                                                                                    395.31
                 JE                GJ-0O1-0006623       Square Fees and Tips 5.28
05/28/2021                                                                                                                     40.00
                 JE                GJ-007-0004352       Square Fees and Tips 5.28
05/28/2021                                                                                                                     16,00
                 JE                GJ-013-0002870       Square Fees and Tips 5.28
05/28/2021                                                                                                                     50.00
                 JE                GJ-017-0002529       Square Fees and Tips 5.28
05/28/2021                                                                                                                     33.90
                 JE                GJ-999-0008757       Square Fees and Tips 5.28
                                                                                                                                9.41
Total Uncleared Debits
                                                                                               74 Items                     68587.07
Total Uncleared Transactions
                                                                                           133 Items                        44,455.54


295 total records
